Exhibit 10.1

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2012 Restatement)



--------------------------------------------------------------------------------

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2012 Restatement)

TABLE OF CONTENTS

 

         Page PREAMBLES      1 SECTION 1.   INTRODUCTION    2  

1.1.            Definitions

   2  

1.1.1.        Accounts

   2  

1.1.2.        Affiliate

   3  

1.1.3.        Alternate Payee

   3  

1.1.4.        Beneficiary

   3  

1.1.5.        Catch-up Contribution

   3  

1.1.6.        Code

   3  

1.1.7.        Committee

   3  

1.1.8.        Disability

   3  

1.1.9.        Effective Date

   4  

1.1.10.      Elective Contributions

   4  

1.1.11.      Eligibility Service

   4  

1.1.12.      Employer

   4  

1.1.13.      Employer Securities

   4  

1.1.14.      Employment Commencement Date

   4  

1.1.15.      Enrollment Date

   4  

1.1.16.      ERISA

   4  

1.1.17.      Event of Maturity

   5  

1.1.18.      Fund

   5  

1.1.19.      Highly Compensated Employee

   5  

1.1.20.      Hour of Service

   5  

1.1.21.      Investment Manager

   7  

1.1.22.      Leased Employee

   7  

1.1.23.      Normal Retirement Age

   7  

1.1.24.      One-Year Break in Service

   7  

1.1.25.      Participant

   7  

1.1.26.      Period of Service

   7  

1.1.27.      Period of Severance

   8  

1.1.28.      Plan

   8  

1.1.29.      Plan Year

   8  

1.1.30.      Pre-Tax Elective Contributions

   8  

1.1.31.      Principal Sponsor

   8  

1.1.32.      Recognized Compensation

   8  

1.1.33.      Recognized Employment

   9  

1.1.34.      Reemployment Commencement Date

   10  

1.1.35.      Retirement Savings Election

   10  

1.1.36.      Rollover Contribution

   10  

1.1.37.      Roth Contributions

   10  

1.1.38.      Severance from Service Date

   10  

1.1.39.      Subfund

   11

 

-i-



--------------------------------------------------------------------------------

 

1.1.40.      Trust Agreement

   11  

1.1.41.      Trustee

   11  

1.1.42.      Valuation Date

   11  

1.1.43.      Vested

   11  

1.1.44.      Vesting Service

   11  

1.2.            Compliance With Uniformed Services Employment and Reemployment
Rights Act of 1994 and Heroes Earnings Assistance and Relief Tax Act of 2008

   12  

1.3.            Transitional Rules of Interpretation

   12  

1.4.            Special Rules for Merged Plans

   12 SECTION 2.   ELIGIBILITY AND PARTICIPATION    12  

2.1.            General Eligibility Rule

   12  

2.2.            Special Eligibility Rule for Profit Sharing Contributions

   12  

2.3.            Enrollment

   13  

2.4.            Retirement Savings Election

   13  

2.4.1          Amount

   13  

2.4.2          Catch-up Contributions

   13  

2.4.3          Pre-Tax and After-Tax Roth Election

   13  

2.5.            Modifications of Retirement Savings Election

   13 SECTION 3.   CONTRIBUTIONS AND ALLOCATION THEREOF    14  

3.1.            Employer Contributions

   14  

3.1.1.        Source of Employer Contributions

   14  

3.1.2.        Limitation

   14  

3.1.3.        Form of Payment

   14  

3.2.            Elective Contributions

   14  

3.2.1.        Amount

   14  

3.2.2.        Allocation

   14  

3.3.            Employer Matching Contributions

   14  

3.3.1.        Amount and Eligibility

   14  

3.3.2.        Matching Contributions Determined on an Annual Basis

   15  

3.3.3.        Allocation

   15  

3.4.            Discretionary Contributions

   15  

3.4.1.        Amount

   15  

3.4.2.        Allocation

   15  

3.5.            Eligible Participants

   15  

3.6.            Adjustments

   16  

3.6.1.        Make-Up Contributions for Omitted Participants

   16  

3.6.2.        Mistaken Contributions

   16  

3.7.            Rollover Contributions

   16  

3.7.1.        Eligible Contributions

   16  

3.7.2.        Allocation

   16  

3.8.            Limitation on Annual Additions

   16  

3.9.            Effect of Disallowance of Deduction or Mistake of Fact

   16 SECTION 4.   INVESTMENT AND ADJUSTMENT OF ACCOUNTS    17  

4.1.            Establishment of Subfunds

   17  

4.1.1.        Establishing Commingled Subfunds

   17  

4.1.2.        Individual Subfunds

   17  

4.1.3.        Operational Rules

   17  

4.1.4.        Revising Subfunds

   17  

4.1.5.        ERISA Section 404(c) Compliance

   17

 

-ii-



--------------------------------------------------------------------------------

 

4.2.            Valuation and Adjustment of Accounts

   18  

4.2.1.        Valuation of Fund

   18  

4.2.2.        Adjustment of Accounts

   18  

4.2.3.        Rules

   18  

4.3.            Investment in Employer Securities

   18  

4.3.1.        Entegris Stock Subfund

   18  

4.3.2.        Dividends

   19  

4.3.3.        Diversification Election

   19  

4.3.4.        Voting of Employer Securities; Tender Offers for Employer
Securities

   19 SECTION 5.   VESTING    19  

5.1.            Employer Profit Sharing and Pension Account

   19  

5.1.1.        Graduated Vesting

   19  

5.1.2.        Full Vesting

   19  

5.1.3.        Full Vesting Upon Plan Termination Before Forfeiture Event

   20  

5.1.4.        Special Rule for Partial Distributions

   20  

5.1.5.        Effect of Break on Vesting

   20  

5.2.            Other Accounts

   20 SECTION 6.   MATURITY    20  

6.1.            Events of Maturity

   20  

6.2.            Forfeitures

   21  

6.2.1.        Forfeiture of Nonvested Portion of Accounts

   21  

6.2.2.        Restoration Upon Rehire After Forfeiture

   21  

6.2.3.        Use of Forfeitures

   21  

6.2.4.        Source of Restoration

   21 SECTION 7.   DISTRIBUTIONS AND LOANS    21  

7.1.            Distributions to Participants Upon Event of Maturity

   21  

7.1.1.        Application For Distribution Required

   21  

7.1.2.        Spousal Consent Not Required

   22  

7.1.3.        Form of Distribution

   22  

7.1.4.        Time of Distribution

   22  

7.1.5.        Required Beginning Date for Non-Five Percent (5%) Owners

   22  

7.1.6.        Required Beginning Date for Five Percent (5%) Owners

   22  

7.1.7.        Effect of Reemployment

   22  

7.1.8.        Death Prior to Distribution

   22  

7.2.            In-Service Distributions and Hardship Distributions

   23  

7.2.1.        Age 59  1/2 Distributions

   23  

7.2.2.        Hardship Distributions

   23  

7.2.3.        General In-Service Withdrawals

   25  

7.3.            Distributions to Beneficiary

   25  

7.3.1.        Application For Distribution Required

   25  

7.3.2.        Form of Distribution

   26  

7.3.3.        Time of Distribution

   26  

7.3.4.        Required Beginning Date

   26  

7.4.            Designation of Beneficiaries

   26  

7.4.1.        Right To Designate

   26  

7.4.2.        Spousal Consent

   26  

7.4.3.        Failure of Designation

   26  

7.4.4.        Disclaimers by Beneficiaries

   27  

7.4.5.        Definitions

   27

 

-iii-



--------------------------------------------------------------------------------

 

7.4.6.        Special Rules

   28  

7.5.            General Distribution Rules

   28  

7.5.1.        Notices

   28  

7.5.2.        Direct Rollover

   29  

7.5.3.        Distribution in Cash

   30  

7.5.4.        Facility of Payment

   30  

7.6.            Loans

   31  

7.6.1.        Availability

   31  

7.6.2.        Spousal Consent Not Required

   31  

7.6.3.        Administration

   31  

7.6.4.        Loan Terms

   31  

7.6.5.        Collateral

   31  

7.6.6.        Loan Rules

   32  

7.6.7.        Effect on Distributions

   34  

7.6.8.        Effect of Participant Bankruptcy

   34  

7.6.9.        ERISA Compliance — Loans Available to Parties in Interest

   34  

7.7.            Required Minimum Distributions

   34 SECTION 8.   SPENDTHRIFT PROVISIONS    36 SECTION 9.   AMENDMENT AND
TERMINATION    37  

9.1.            Amendment

   37  

9.2.            Discontinuance of Contributions and Termination of Plan

   37  

9.3.            Merger or Spinoff of Plans

   37  

9.3.1.        In General

   38  

9.3.2.        Limitations

   38  

9.3.3.        Beneficiary Designations

   38  

9.4.            Adoption by Other Employers

   38  

9.4.1.        Adoption by Consent

   38  

9.4.2.        Procedure for Adoption

   38  

9.4.3.        Effect of Adoption

   38 SECTION 10.   DETERMINATIONS — RULES AND REGULATIONS    38  

10.1.          Determinations

   38  

10.2.          Rules and Regulations

   39  

10.3.          Method of Executing Instruments

   39  

10.3.1.      Employer or Committee

   39  

10.3.2.      Trustee

   39  

10.4.          Claims Procedure

   39  

10.4.1.      Original Claim

   39  

10.4.2.      Claims Review Procedure

   39  

10.4.3.      General Rules

   40  

10.4.4.      Deadline to File Claim

   40  

10.4.5.      Exhaustion of Administrative Remedies

   40  

10.4.6.      Deadline to File Legal Action

   40  

10.4.7.      Knowledge of Fact by Participant Imputed to Beneficiary

   41  

10.5.          Information Furnished by Participants

   41 SECTION 11.   PLAN ADMINISTRATION    41  

11.1.          Principal Sponsor

   41  

11.1.1.      Officers

   41

 

-iv-



--------------------------------------------------------------------------------

 

11.1.2.      Chief Executive Officer

   41  

11.1.3.      Board of Directors

   41  

11.2.          Committee

   42  

11.2.1.      Appointment and Removal

   42  

11.2.2.      Automatic Removal

   42  

11.2.3.      Authority

   42  

11.2.4.      Majority Decisions

   43  

11.3.          Limitation on Authority

   43  

11.3.1.      Fiduciaries Generally

   43  

11.3.2.      Trustee

   43  

11.4.          Conflict of Interest

   43  

11.5.          Dual Capacity

   43  

11.6.          Administrator

   43  

11.7.          Named Fiduciaries

   43  

11.8.          Service of Process

   43  

11.9.          Administrative Expenses

   43  

11.10.       Indemnity

   43  

11.11.       Plan Qualification

   44 SECTION 12.   IN GENERAL    44  

12.1.          Disclaimers

   44  

12.1.1.      Effect on Employment

   44  

12.1.2.      Sole Source of Benefits

   44  

12.1.3.      Co-Fiduciary Matters

   44  

12.2.          Reversion of Fund Prohibited

   44  

12.3.          Contingent Top Heavy Plan Rules

   45  

12.4.          Continuity

   45 SCHEDULE I —   CREDITING OF PRIOR SERVICE    SI-1 APPENDIX A —  
LIMITATION ON ANNUAL ADDITIONS    A-1 APPENDIX B —   CONTINGENT TOP HEAVY PLAN
RULES    B-1 APPENDIX C —   [RESERVED]    C-1 APPENDIX D —   401(k), 401(m) &
402(g) COMPLIANCE    D-1 APPENDIX E —   DISTRIBUTION OF PENSION ACCOUNTS    E-1
APPENDIX F —   DISTRIBUTION OF ESOP ACCOUNTS    F-1

 

 

-v-



--------------------------------------------------------------------------------

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

THIS INDENTURE made on the 15th day of December 2011, by Entegris, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(the “Principal Sponsor”);

W I T N E S S E T H:

WHEREAS, the Principal Sponsor maintains the Entegris, Inc. 401(k) Savings and
Profit Sharing Plan (the “Plan”) ; and

WHEREAS, the Principal Sponsor has reserved to itself the power to amend the
Plan; and

WHEREAS, the Principal Sponsor desires to amend and restate the Plan to
incorporate amendments to the Plan subsequent to the 2005 restatement of the
Plan, to clarify certain terms, and to comply with Internal Revenue Service
Notice 2010-90;

NOW, THEREFORE, the Principal Sponsor does hereby amend the Plan, effective as
of January 1, 2012, as follows:



--------------------------------------------------------------------------------

SECTION 1

INTRODUCTION

1.1. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.1.1. Accounts — the following Accounts will be maintained under the Plan for
Participants:

 

  (a) Total Account — for convenience of reference, a Participant’s entire
interest in the Fund, including the Participant’s Retirement Savings Account,
Roth Account, Employer Matching Account, Employer Profit Sharing Account,
Pension Account, ESOP Account, Rollover Account, Roth Rollover Account and
After-Tax Account.

 

  (b) Retirement Savings Account — the Account maintained for each Participant
to which are credited Employer contributions made on behalf of a Participant
pursuant to Plan Sections 2.4 and 3.2 (but only to the extent those
contributions are Pre-Tax Elective Contributions, including any pre-tax Catch-up
Contributions), together with any increase or decrease thereon.

 

  (c) Roth Account – the Account maintained for each Participant to which are
credited the Participant’s Roth Contributions (including any Catch-up
Contributions designated as Roth Contributions) pursuant to Plan Sections 2.4
and 3.2, together with any increase or decrease thereon. Distribution of a
Participant’s Roth Account shall be made in accordance with section 402A of the
Code and the regulations issued thereunder.

 

  (d) Employer Matching Account — the Account maintained for each Participant to
which is credited (i) the Participant’s allocable share of the Employer
contributions made pursuant to Section 3.3 and (ii) the Participant’s interest,
if any, in employer matching contributions transferred from any plan that was
merged into the Plan.

 

  (e) Employer Profit Sharing Account — the Account maintained for each
Participant to which is credited the Participant’s allocable share of the
Employer contributions made pursuant to Section 3.4 and the Participant’s
interest, if any, in profit sharing contributions transferred from any plan that
was merged into the Plan, together with any increase or decrease thereon.

 

  (f) Pension Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Pension Plan, together with any increase or decrease thereon. A Participant’s
Pension Account will be distributed in accordance with Appendix E to the Plan.

 

  (g) ESOP Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Employee Stock Ownership Plan, together with any increase or decrease thereon.
Distributions from a Participant’s ESOP Account shall be made in accordance with
Plan Section 7 and Appendix F to the Plan.

 

  (h) Rollover Account — the Account maintained for each Participant to which
are credited the Participant’s Rollover Contributions (other than designated
Roth contributions as defined in section 402A of the Code) made pursuant to Plan
Section 3.7, together with any increase or decrease thereon.

 

-2-



--------------------------------------------------------------------------------

  (i) Roth Rollover Account — the Account maintained for each Participant to
which is credited the Participant’s Rollover Contributions consisting of
designated Roth contributions (as defined in section 402A of the Code) made
pursuant to Plan Section 3.7, together with any increase or decrease thereon.

 

  (j) After-Tax Account – the Account maintained for each Participant to which
is credited the Participant’s nondeductible after-tax contributions (other than
Roth Contributions), together with any increase or decrease thereon.

1.1.2. Affiliate — a business entity which is not an Employer but which is a
part of a “controlled group” with the Employer or under “common control” with
the Employer or which is a member of an “affiliated service group” that includes
the Employer, as those terms are defined in section 414(b), (c) and (m) of the
Code. A business entity which is a predecessor to the Employer shall be treated
as an Affiliate if the Employer maintains a plan of such predecessor business
entity or if, and to the extent that, such treatment is otherwise required by
regulations under section 414(a) of the Code. A business entity shall also be
treated as an Affiliate if, and to the extent that, such treatment is required
by regulations under section 414(o) of the Code. In addition to said required
treatment, the Principal Sponsor may, in its discretion, designate as an
Affiliate any business entity which is not such a “controlled group,” “common
control,” “affiliated service group” or “predecessor” business entity but which
is otherwise affiliated with the Employer, subject to such limitations as the
Principal Sponsor may impose.

1.1.3. Alternate Payee — any spouse, former spouse, child or other dependent of
a Participant who is recognized by a domestic relations order as having a right
to receive all or a portion of the Account of a Participant under the Plan.

1.1.4. Beneficiary — a person designated by a Participant (or automatically by
operation of the Plan) pursuant to Section 7.4 of the Plan to receive all or a
part of the Participant’s Vested Total Account in the event of the Participant’s
death prior to full distribution thereof. A person so designated shall not be
considered a Beneficiary until the death of the Participant.

1.1.5. Catch-up Contribution — the additional Elective Contributions that a
Participant may make pursuant to Section 2.4.2 of the Plan, beyond the dollar
limitation set forth under Section 2.4.1 of the Plan and Appendices A and B to
the Plan.

1.1.6. Code — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in the Plan to
a section of the Code, including the applicable regulation, shall be considered
also to mean and refer to any subsequent amendment or replacement of that
section or regulation.

1.1.7. Committee — the committee established in accordance with the provisions
of Section 11.2 of the Plan, known as the Administrative Committee.

1.1.8. Disability — a medically determinable physical or mental impairment
which: (a) renders the individual incapable of performing any substantial
gainful employment, (b) can be expected to be of long-continued and indefinite
duration or result in death, and (c) is evidenced by a certification to this
effect by a doctor of medicine approved by the Committee. In lieu of such a
certification, the Committee may accept, as proof of Disability, the official
written determination that the individual will be eligible for disability
benefits under the federal Social Security Act as now enacted or hereinafter
amended (when any waiting period expires). Notwithstanding the foregoing, no
Participant will be considered to have a Disability unless such doctor’s
determination or official Social Security determination is received by the
Committee within twelve (12) months after the Participant’s last day of active
work with the Employer or an Affiliate. The Committee shall determine the date
on which the Disability shall have occurred if such determination is necessary.

 

-3-



--------------------------------------------------------------------------------

1.1.9. Effective Date — January 1, 2012 the effective date of this restatement.
The original effective date of the Plan is January 1, 2000.

1.1.10 Elective Contributions — contributions made by the Employer in accordance
with a Participant’s Retirement Savings Election. “Elective Contributions” means
Pre-Tax Elective Contributions and Roth Contributions, unless the context
clearly indicates only one is meant.

1.1.11. Eligibility Service — a measure of an employee’s service with the
Employer and all Affiliates (stated as a number of years) which is equal to the
number of computation periods for which the employee is credited with one
thousand (1,000) or more Hours of Service (as determined under Section 1.1.20);
subject, however, to the following rules:

 

  (a) Computation Periods. The computation periods for determining Eligibility
Service shall be the twelve (12) consecutive month period beginning with the
date the employee first performs an Hour of Service and all Plan Years beginning
after such date (irrespective of any termination of employment and subsequent
reemployment).

 

  (b) Completion. A year of Eligibility Service shall be deemed completed only
as of the last day of the computation period (irrespective of the date in such
period that the employee completed one thousand Hours of Service). (Fractional
years of Eligibility Service shall not be credited.)

 

  (c) Pre-2000 Service. Eligibility Service shall be credited for Hours of
Service earned and computation periods completed before January 1, 2000, as if
the terms set forth herein were then in effect.

 

  (d) Breaks in Service. If the employee has any break in service occurring
before or after the Effective Date, the employee’s service both before and after
such break in service shall be taken into account in computing Eligibility
Service for the purpose of determining the employee’s entitlement to become a
Participant in the Plan.

1.1.12. Employer — the Principal Sponsor, any business entity that adopts the
Plan pursuant to Section 9.4, and any successor thereof that adopts the Plan.

1.1.13. Employer Securities – common stock of Entegris Delaware or of any
successor corporation by merger or otherwise or of any other corporation which
is an affiliate and a member of a controlled group of corporation, including
Entegris, within the meaning of section 407(d)(7) of ERISA, and which is readily
tradable on an established securities market.

1.1.14. Employment Commencement Date — the date upon which an employee first
performs one (1) Hour of Service for the Employer or an Affiliate (without
regard to whether such Hour of Service is performed in Recognized Employment or
otherwise).

1.1.15. Enrollment Date — (a) the first day of each calendar month of the Plan
Year, and (b) such other dates as the Committee may by rule establish from time
to time for the commencement of retirement savings under Section 2.3.

1.1.16. ERISA — the Employee Retirement Income Security Act of 1974, including
applicable regulations for the specified section of ERISA. Any reference in the
Plan to a section of ERISA, including the applicable regulation, shall be
considered also to mean and refer to any subsequent amendment or replacement of
that section or regulation.

 

-4-



--------------------------------------------------------------------------------

1.1.17. Event of Maturity — any of the occurrences described in Section 6 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from the Plan.

1.1.18. Fund — the assets of the Plan held by the Trustee from time to time,
including all contributions and the investments and reinvestments, earnings and
profits thereon.

1.1.19. Highly Compensated Employee — any employee who (a) is a five percent
(5%) owner (as defined in Appendix B) at any time during the current Plan Year
or the preceding Plan Year, or (b) receives compensation from the Employer and
all Affiliates during the preceding Plan Year in excess of $110,000 (for 2011,
which amount shall be adjusted for changes in the cost-of-living as provided in
regulations issued by the Secretary of the Treasury). For this purpose,
“compensation” means compensation as defined in section 415(c)(3) of the Code.
Compensation for any employee who performed services for only part of a year is
not annualized for this purpose.

1.1.20. Hour of Service — for purposes of determining Eligibility Service under
Section 1.1.11 and whether a Participant shall be an Eligible Participant for a
Plan Year under Section 3.5, and for any other applicable purpose under the
Plan, hours credited to the employee according to the following rules:

 

  (a) Paid Duty. An Hour of Service shall be credited for each hour for which
the employee is paid, or entitled to payment, for the performance of duties for
the Employer or an Affiliate. These hours shall be credited to the employee for
the computation period or periods in which the duties are performed.

 

  (b) Paid Nonduty. An Hour of Service shall be credited for each hour for which
the employee is paid, or entitled to payment, by the Employer or an Affiliate on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence; provided, however, that:

 

  (i) no more than five hundred one (501) Hours of Service shall be credited on
account of a single continuous period during which the employee performs no
duties (whether or not such period occurs in a single computation period),

 

  (ii) no Hours of Service shall be credited on account of payments made under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws,

 

  (iii) no Hours of Service shall be credited on account of payments which
solely reimburse the employee for medical or medically related expenses incurred
by the employee, and

 

  (iv) payments shall be deemed made by or due from the Employer or an Affiliate
whether made directly or indirectly from a trust fund or an insurer to which the
Employer or an Affiliate contributes or pays premiums.

These hours shall be credited to the employee for the computation period for
which payment is made or, if the payment is not computed by reference to units
of time, the hours shall be credited to the first computation period in which
the event, for which any part of the payment is made, occurred.

 

-5-



--------------------------------------------------------------------------------

  (c) Back Pay. An Hour of Service shall be credited for each hour for which
back pay, irrespective of mitigation of damages, has been either awarded or
agreed to by the Employer or an Affiliate. The same Hours of Service credited
under paragraph (a) or (b) shall not be credited under this paragraph (c). The
crediting of Hours of Service under this paragraph (c) for periods and payments
described in paragraph (b) shall be subject to all the limitations of that
paragraph. These hours shall be credited to the employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.

 

  (d) Unpaid Absences. Leaves of Absence. If (and to the extent that) the
Committee so provides in rules, during each unpaid leave of absence authorized
by the Employer or an Affiliate for Plan purposes under such rules, the employee
shall be credited with the number of Hours of Service which otherwise would
normally have been credited to such employee but for such absence; provided,
however, that if the employee does not return to employment for any reason other
than death, Disability or attainment of Normal Retirement Age at the expiration
of the leave of absence, such Hours of Service shall not be credited.

 

  (e) Special Rules. For periods prior to January 1, 2000, Hours of Service may
be determined using whatever records are reasonably accessible and by making
whatever calculations are necessary to determine the approximate number of Hours
of Service completed during such prior period. To the extent not inconsistent
with other provisions hereof, Department of Labor regulations 29 C.F.R.
§ 2530.200b-2(b) and (c) are hereby incorporated by reference herein. To the
extent required under section 414 of the Code, services of leased owners, leased
managers, shared employees, shared leased employees and other similar
classifications (excluding Leased Employees) for the Employer or an Affiliate
shall be taken into account as if such services were performed as a common law
employee of the Employer for the purposes of determining Eligibility Service.
For purposes of the Plan, application of the leased employee rules under
section 414(n) of the Code shall be subject to the following: (i) “contingent
services” shall mean services performed by a person for the Employer or an
Affiliate during the period the person has not performed the services on a
substantially full time basis for a period of at least twelve (12) consecutive
months, (ii) contingent services performed by a person who has become a Leased
Employee (or who would have become a Leased Employee but for the service
requirements set forth in Section 1.1.22(b) of the Plan) shall be taken into
account for purposes of determining Eligibility Service, and (iii) all service
performed as a Leased Employee (i.e, all service following the date an
individual has satisfied all three requirements for becoming a Leased Employee)
shall be taken into account for purposes of determining Eligibility Service.

 

  (f) Equivalency for Exempt Employees. Notwithstanding anything to the contrary
in the foregoing, the Hours of Service for any employee for whom the Employer or
an Affiliate is not otherwise required by state or federal “wage and hour” or
other law to count hours worked shall be credited on the basis that, without
regard to the employee’s actual hours, such employee shall be credited with one
hundred ninety (190) Hours of Service for a calendar month if, under the
provisions of this Section (other than this paragraph), such employee would be
credited with at least one (1) Hour of Service during that calendar month.

 

  (g) Additional Service to be Credited. Hours of Service shall also be credited
in accordance with Schedule I to the Plan with respect to the entities listed
therein.

 

-6-



--------------------------------------------------------------------------------

1.1.21. Investment Manager — the person or persons, other than the Trustee,
appointed pursuant to the Trust Agreement to manage all or a portion of the Fund
or any Subfund.

1.1.22. Leased Employee — any individual (other than an employee of the Employer
or an Affiliate) who performs services for the Employer or an Affiliate if
(a) services are performed under an agreement between the Employer or an
Affiliate and an individual or company, (b) the individual performs services for
the Employer or an Affiliate on a substantially full time basis for a period of
at least twelve (12) consecutive months, and (c) the individual’s services are
performed under the primary direction or control of the Employer or an
Affiliate. In determining whether an individual is a Leased Employee of the
Employer or an Affiliate, all prior service with the Employer or an Affiliate
(including employment as a common law employee) shall be used for purposes of
satisfying (b) above. No individual shall be considered a Leased Employee unless
and until all conditions have been satisfied.

1.1.23. Normal Retirement Age — the date a Participant attains age sixty-five
(65) years.

1.1.24. One-Year Break in Service — a Plan Year for which an employee is not
credited with more than five hundred (500) Hours of Service. (A One-Year Break
in Service shall be deemed to occur only on the last day of such Plan Year.)

1.1.25. Participant — an employee of the Employer who becomes a Participant in
the Plan in accordance with the provisions of Section 2. An employee who has
become a Participant shall be considered to continue as a Participant in the
Plan until the date of the Participant’s death or, if earlier, the date when the
Participant is no longer employed in Recognized Employment and upon which the
Participant no longer has any Account under the Plan (that is, the Participant
has both received a distribution of all of the Participant’s Vested Total
Account, if any, and the non-Vested portion of the Participant’s Total Account,
if any, has been forfeited and disposed of as provided in Section 6.2). An
employee who has not become a Participant in the Plan in accordance with the
provisions of Plan Section 2 and who makes a Rollover Contribution to the Plan
in accordance with the provisions of Plan Section 3 shall be considered a
Participant solely for the purpose of making the Rollover Contribution and
receiving a distribution upon an Event of Maturity in accordance with the
provisions of Plan Section 7.

1.1.26. Period of Service — a measure of an employee’s employment with the
Employer and all Affiliates which is equal to the period commencing on the
employee’s Employment Commencement Date or Reemployment Commencement Date,
whichever is applicable, and ending on the next following Severance from Service
Date; provided, however:

 

  (a) Aggregation. Unless some or all of an employee’s service may be
disregarded pursuant to other rules of the Plan, all discontinuous Periods of
Service shall be aggregated in determining the total of an employee’s Period of
Service. A Period of Service shall be stated in years and days and when
aggregating discontinuous periods of less than one (1) year, three hundred
sixty-five (365) days shall equal one (1) year.

 

  (b) Service Spanning Rule No. 1. If an employee quits, is discharged or
retires from service with the Employer and all Affiliates and performs an Hour
of Service within the twelve (12) months following the Severance from Service
Date, that Period of Severance shall be deemed to be a Period of Service.

 

  (c) Service Spanning Rule No. 2. If an employee severs from service by reason
of a quit, a discharge or retirement during the first twelve (12) months of an
absence from service for any reason other than a quit, a discharge, retirement
or death, and then performs an Hour of Service within the twelve (12) months
following the date on which the employee was first absent from service, the
Period of Severance shall be deemed to be a Period of Service.

 

-7-



--------------------------------------------------------------------------------

  (d) Special Rules. To the extent required under section 414 of the Code,
services of leased owners, leased managers, shared employees, shared leased
employees and other similar classifications (excluding Leased Employees) for the
Employer or an Affiliate shall be taken into account as if such services were
performed as a common law employee of the Employer for the purposes of
determining Vesting Service. For purposes of the Plan, application of the leased
employee rules under section 414(n) of the Code shall be subject to the
following: (i) “contingent services” shall mean services performed by a person
for the Employer or an Affiliate during the period the person has not performed
the services on a substantially full time basis for a period of at least twelve
(12) consecutive months, (ii) contingent services performed by a person who has
become a Leased Employee (or who would have become a Leased Employee but for the
service requirements set forth in Section 1.1.22(b) of the Plan) shall be taken
into account for purposes of determining Vesting Service, and (iii) all service
performed as a Leased Employee (i.e, all service following the date an
individual has satisfied all three requirements for becoming a Leased Employee)
shall be taken into account for purposes of determining Vesting Service.

1.1.27. Period of Severance — the period of time commencing on an employee’s
Severance from Service Date and ending on the date on which that employee next
again performs an Hour of Service for the Employer or for an Affiliate (without
regard to whether such Hour of Service is performed in Recognized Employment or
otherwise). A Period of Severance shall be stated in years and days.

Notwithstanding the foregoing, for the limited purpose of determining the length
of a Period of Severance, the Severance from Service Date for an employee shall
be advanced during any period of an absence from work (which began after
December 31, 1984) due to the pregnancy of the employee, the birth of a child of
the employee, the placement of a child with the employee in connection with the
adoption of such child by the employee, or for the purpose of caring for such
child for a period beginning immediately following such birth or placement. In
no event, however, shall the Severance from Service Date be advanced under the
foregoing sentence to a date that is later than the last day of the calendar
month which is two (2) years after the first of such absence. This adjustment in
the Severance from Service Date shall not be made until the employee furnishes
timely information which may be reasonably required by the Committee to
establish that the absence from work is for a reason for which this adjustment
will be made.

1.1.28. Plan — the Entegris, Inc. 401(k) Savings and Profit Sharing Plan, as set
forth herein.

1.1.29. Plan Year — the twelve (12) consecutive month period ending on any
December 31.

1.1.30 Pre-Tax Elective Contributions – a Participant’s Elective Contributions
that are not includible in the Participant’s gross income at the time deferred.

1.1.31. Principal Sponsor — Entegris, Inc., a Delaware corporation.

1.1.32. Recognized Compensation — wages within the meaning of section 3401(a) of
the Code for purposes of federal income tax withholding at the source but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the Code) and paid to the Participant by the Employer for the applicable period;
subject, however, to the following:

 

  (a) Included Items. In determining a Participant’s Recognized Compensation
there shall be included amounts contributed or deferred by the Employer on
behalf of the Participant that are not includible in gross income under
sections 125, 132(f)(4), 402(e)(3), 402(h), 403(b), 414(h)(2) and 457 of the
Code including contributions authorized by the Participant under a Retirement
Savings Election, a cafeteria plan or any other qualified cash or deferred
arrangement under section 401(k) of the Code.

 

-8-



--------------------------------------------------------------------------------

  (b) Excluded Items. In determining a Participant’s Recognized Compensation
there shall be excluded all of the following: (i) reimbursements or other
expense allowances (including all living and other expenses paid on account of
the Participant being on foreign assignment), (ii) welfare and fringe benefits
(both cash and noncash) including third-party sick pay (i.e., short-term and
long-term disability insurance benefits), income imputed from insurance
coverages and premiums, employee discounts and other similar amounts, payments
for vacation or sick leave accrued but not taken, final payments on account of
termination of employment (i.e., severance payments), except that final payments
on account of settlement for accrued but unused paid time off shall be taken
into account in determining a Participant’s Recognized Compensation,
(iii) moving expenses, (iv) deferred compensation (both when deferred and when
received), and (v) stock-based compensation of any kind, including, but not
limited to, amounts realized from the exercise of a non-qualified stock option
or restricted stock held by an employee that becomes freely transferable or is
no longer subject to a substantial risk of forfeiture.

 

  (c) Pre-Participation Employment. Remuneration paid by the Employer
attributable to periods prior to the date the Participant became a Participant
in the Plan shall not be taken into account in determining the Participant’s
Recognized Compensation.

 

  (d) Non-Recognized Employment. Remuneration paid by the Employer for
employment that is not Recognized Employment shall not be taken into account in
determining a Participant’s Recognized Compensation.

 

  (e) Attribution to Periods. A Participant’s Recognized Compensation shall be
considered attributable to the period in which it is actually paid and not when
earned or accrued.

 

  (f) Excluded Periods. Amounts received after the Participant’s termination of
employment shall not be taken into account in determining a Participant’s
Recognized Compensation.

 

  (g) Multiple Employers. If a Participant is employed by more than one Employer
in a Plan Year, a separate amount of Recognized Compensation shall be determined
for each Employer.

 

  (h) Annual Maximum. A Participant’s Recognized Compensation for a Plan Year
shall not exceed the annual compensation limit in effect for that Plan Year
under section 401(a)(17) of the Code (as adjusted under the Code for
cost-of-living increases).

1.1.33. Recognized Employment — all service with the Employer by persons
classified by the Employer as common law employees, excluding, however, service
classified by the Employer as:

 

  (a) employment in a unit of employees whose terms and conditions of employment
are subject to a collective bargaining agreement between the Employer and a
union representing that unit of employees, unless (and to the extent) such
collective bargaining agreement provides for the inclusion of those employees in
the Plan,

 

  (b) employment of a nonresident alien who is not receiving any earned income
from the Employer which constitutes income from sources within the United
States,

 

-9-



--------------------------------------------------------------------------------

  (c) employment in a division or facility of the Employer which is not in
existence on January 1, 2000 (that is, was acquired, established, founded or
produced by the liquidation or similar discontinuation of a separate subsidiary
after January 1, 2000) unless and until the Committee shall declare such
employment to be Recognized Employment,

 

  (d) services of a person who is not a common law employee of the Employer
including, without limiting the generality of the foregoing, services of a
Leased Employee, leased owner, leased manager, shared employee, shared Leased
Employee, temporary worker, independent contractor, contract worker, agency
worker, freelance worker or other similar classification,

 

  (e) employment of a Highly Compensated Employee to the extent agreed to in
writing by the employee, and

 

  (f) employment as a temporary employee.

Employment of a United States citizen or a United States resident alien outside
the United States shall be classified as Recognized Employment. The Employer’s
classification of a person at the time of inclusion or exclusion in Recognized
Employment shall be conclusive for the purpose of the foregoing rules. No
reclassification of a person’s status with the Employer, for any reason, without
regard to whether it is initiated by a court, governmental agency or otherwise
and without regard to whether or not the Employer agrees to such
reclassification, shall result in the person being included in Recognized
Employment, either retroactively or prospectively. Notwithstanding anything to
the contrary in this provision, however, the Committee may declare that a
reclassified person will be included in Recognized Employment, either
retroactively or prospectively. Any uncertainty concerning a person’s
classification shall be resolved by excluding the person from Recognized
Employment.

1.1.34. Reemployment Commencement Date — the date upon which an Employee first
performs an Hour of Service for the Employer or for an Affiliate following a
Period of Severance that is not deemed to be a Period of Service (without regard
to whether such Hour of Service is performed in Recognized Employment or
otherwise).

1.1.35. Retirement Savings Election — the election made by a Participant as
provided in Section 2.4.

1.1.36 Rollover Contribution — any amount transferred to the Fund by a
Participant (or an amount transferred to the Fund on behalf of a Participant in
a trust-to-trust transfer from any plan meeting the requirements of section
401(a) of the Code), which is an eligible rollover distribution from (a) an
eligible retirement plan that is a tax-qualified retirement plan under
section 401(a) of the Code; (b) a plan described in sections 403(a) or 403(b) of
the Code; (c) an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state; and (d) an
individual retirement account or annuity described in sections 408(a) or 408(b)
of the Code. Such Rollover Contributions may include designated Roth
contributions (as defined in section 402A of the Code) made to another
tax-qualified retirement plan.

1.1.37 Roth Contributions — a Participant’s Elective Contributions that are not
excludible from the Participant’s gross income at the time deferred and that
have irrevocably been designated as Roth Contributions by the Participant in his
Retirement Savings Election.

1.1.38. Severance from Service Date — the earlier of:

 

  (a) the date upon which an employee quits, is discharged or retires from
service with the Employer and all Affiliates, or dies; or

 

-10-



--------------------------------------------------------------------------------

  (b) the date which is the first anniversary of the first day of a period in
which an employee remains continuously absent from service (with or without pay)
with the Employer and all Affiliates for any reason other than a quit, a
discharge, retirement or death, such as vacation, holiday, sickness, disability,
leave of absence (excluding any leave for services in the uniformed services).

1.1.39. Subfund — a separate pool of assets of the Fund set aside for investment
purposes under Plan Section 4.1.

1.1.40. Trust Agreement — the separate document entitled “Trust Agreement
between Entegris, Inc. and Fidelity Management Trust Company – Entegris 401(k)
Savings and Profit Sharing Plan” entered into by and between the Principal
Sponsor and the Trustee effective as of January 2, 2008, as may be amended from
time to time.

1.1.41. Trustee — the Trustee named in the Trust Agreement and its successor or
successors in trust.

1.1.42. Valuation Date — the last day of the Plan Year and any date that the New
York Stock Exchange is open and conducting business.

1.1.43. Vested — nonforfeitable.

1.1.44. Vesting Service — a measure of an employee’s employment with the
Employer and all Affiliates which is equal to the employee’s Period of Service;
subject, however, to the following rules:

 

  (a) Period of Service. Except as provided below, an employee’s Vesting Service
as of any date shall be equal to the employee’s Period of Service determined as
of that same date.

 

  (b) Vesting in Pre-Five Year Severance Accounts. If an employee has a five
(5) year (or longer) Period of Severance, the employee’s Employer Profit Sharing
Account or Pension Account shall be divided into the portion attributable to
Employer contributions allocated with respect to employment before such Period
of Severance and the portion attributable to Employer contributions allocated
with respect to employment after such Period of Severance and employment after
such five (5) year (or longer) Period of Severance shall not be taken into
account in computing the Vested percentage in the employee’s Employer Profit
Sharing Account or Pension Account attributable to Employer contributions
allocated with respect to employment before such five (5) year (or longer)
Period of Severance.

 

  (c) Vesting in Post-Severance Accounts. If an employee has a Period of
Severance and returns thereafter to employment with the Employer or an
Affiliate, both employment before and employment after such Period of Severance
shall be taken into account in computing the Vested percentage in the employee’s
Employer Profit Sharing Account attributable to Employer contributions allocated
with respect to employment after such Period of Severance.

1.2. Compliance With Uniformed Services Employment and Reemployment Rights Act
of 1994 and Heroes Earnings Assistance and Relief Tax Act of 2008. Effective for
veterans rehired on or after December 12, 1994, and notwithstanding any
provision of the Plan to the contrary, contributions, benefits or service
credits, if any, will be provided in accordance with section 414(u) of the Code.
Further, notwithstanding any provision of the Plan to the contrary,
(a) differential pay (as defined in section 3401(h)(2) of the Code) shall be
included in compensation that is used to determine benefits, and (b) the death
after 2006 of a Participant during qualified military service (as defined in
section 414(u)(5) of the Code) will be treated as death while in the employment
of the Employer and all

 

-11-



--------------------------------------------------------------------------------

Affiliates for purposes of any benefits (other than benefit accruals related to
the period of qualified military service) to which the Participant’s survivors
would have been entitled had the Participant resumed employment and then
terminated employment on account of death.

1.3. Transitional Rules of Interpretation. An individual shall be considered to
have attained a given age on the individual’s birthday for that age (and not on
the day before). The birthday of any individual born on a February 29 shall be
deemed to be February 28 in any year that is not a leap year. Notwithstanding
any other provision of the Plan or any election or designation made under the
Plan, any individual who feloniously and intentionally kills a Participant or
Beneficiary shall be deemed for all purposes of the Plan and all elections and
designations made under the Plan to have died before such Participant or
Beneficiary. A final judgment of conviction of felonious and intentional killing
is conclusive for the purposes of this Section. In the absence of a conviction
of felonious and intentional killing, the Committee shall determine whether the
killing was felonious and intentional for the purposes of this Section. Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; the masculine may
include the feminine and the feminine may include the masculine; and the words
“hereof,” “herein” or “hereunder” or other similar compounds of the word “here”
shall mean and refer to this entire Plan and not to any particular paragraph or
Section of the Plan unless the context clearly indicates to the contrary. The
titles given to the various Sections of the Plan are inserted for convenience of
reference only and are not part of the Plan, and they shall not be considered in
determining the purpose, meaning or intent of any provision hereof. Any
reference in the Plan to a statute or regulation shall be considered also to
mean and refer to any subsequent amendment or replacement of that statute or
regulation. This document has been executed and delivered in the State of
Massachusetts and has been drawn in conformity to the laws of that State and
shall, except to the extent that federal law is controlling, be construed and
enforced in accordance with the laws of the State of Massachusetts.

1.4. Special Rules for Merged Plans. As of March 1, 2000, the assets of the
Empak, Inc. Retirement Savings Plan (the “Empak Plan”) and the Fluoroware, Inc.
401(k) Savings Plan became part of the assets of this Plan. In addition,
effective August 6, 2005, the assets of the Mykrolis Corporation Savings and
Investment Plan became part of this assets of this Plan. Any optional form of
distribution or other “section 411(d)(6) protected benefit” (as defined by
Treasury Regulations §1.411(d)-4) available as to all or a portion of the
transferred assets that is not available under this Plan shall continue to be
available but only with respect to the portion of transferred assets to which
such protected benefit applies.

SECTION 2

ELIGIBILITY AND PARTICIPATION

2.1. General Eligibility Rule. Each employee shall become a Participant on the
first day of the calendar month coincident with or next following the date the
employee is employed in Recognized Employment. A Participant whose employment
with the Employer terminates and who subsequently is reemployed by the Employer
shall reenter the Plan as a Participant on the first day of the calendar month
coincident with or next following the date of the Participant’s return to
Recognized Employment.

2.2. Special Eligibility Rule for Profit Sharing Contributions. Notwithstanding
the general eligibility rule in Section 2.1, with respect to discretionary
profit sharing contributions made pursuant to Section 3.4 of the Plan, each
employee shall become a Participant on the first day of the calendar month
coincident with or next following the date the employee has completed one
(1) year of Eligibility Service if the employee is then employed in Recognized
Employment. If the employee is not then employed in Recognized Employment, the
employee shall become a Participant on the first day of the calendar month
coincident with or next following the date the employee enters Recognized
Employment. A Participant whose employment with the Employer terminates and who
subsequently is reemployed by the Employer shall reenter the Plan as a
Participant on the first day of the calendar month coincident with or next
following the date of the Participant’s return to Recognized Employment.

 

-12-



--------------------------------------------------------------------------------

2.3. Enrollment. Each employee who is or will become a Participant as provided
in Section 2.1 may enroll for Elective Contributions by providing a Retirement
Savings Election to the Committee prior to the Enrollment Date as of which the
employee desires to make it effective. If an employee does not enroll when first
eligible to do so, the employee may enroll as of any subsequent business day by
providing a Retirement Savings Election to the Committee prior to that
Enrollment Date.

The Committee shall have the authority to adopt rules that modify and waive the
enrollment procedures set forth in this Section 2, to ensure that orderly
enrollments might be completed. This authority to modify and waive the
enrollment procedures does not authorize the Committee to modify the job
classification requirements for participation in the Plan.

2.4. Retirement Savings Election.

2.4.1 Amount. Subject to the following rules, the Retirement Savings Election of
each Participant shall provide for Elective Contributions through a reduction
equal to not less than one percent (1%) nor more than seventy percent (70%) of
the amount of Recognized Compensation which otherwise would be paid to the
Participant by the Employer each payday. Except to the extent permitted under
Section 2.4.2 of the Plan, no Participant shall be permitted to have Elective
Contributions under this Plan and any other qualified plan of the Employer and
Affiliates during any taxable year in excess of $17,000 (for 2012, which amount
shall be adjusted for changes in the cost-of-living as provided by the Secretary
of the Treasury). The Committee may, from time to time, change the minimum and
maximum allowable Elective Contributions. A Participant’s Retirement Savings
Election shall remain in effect until modified by the Participant in the manner
specified by the Committee.

2.4.2 Catch-Up Contributions. All Participants who are eligible to make Elective
Contributions under this Plan and who have attained age fifty (50) before the
close of the Plan Year shall be eligible to make Catch-up Contributions in
accordance with this Section 2.4.2.

 

  (a) A Participant’s Catch-up Contributions shall not exceed the lesser of
(i) $5,500 (for 2012), which amount shall be adjusted pursuant to
Section 414(v)(20(B) and (C) of the Code, or (ii) the excess (if any) of the
Participant’s Recognized Compensation over any other Elective Contributions made
for the year which are made without regard to this Section 2.4.

 

  (b) Catch-up Contributions shall not be taken into account for purposes of the
dollar limitation set forth under Section 2.4.1 of the Plan and shall not be
taken into account for purposes of applying the limitation set forth under
Appendix D.

 

  (c) The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing Section 415 of the code and Appendix A to the Plan, or of
Appendix B to the Plan by the reason of the making of (or the right to make)
Catch-up Contributions.

 

  (d) Catch-up Contributions shall be eligible for Employer matching
contributions

2.4.3 Pre-Tax and After-Tax Roth Election. Each Participant may elect to
designate all or a portion of his Elective Contributions (including any Catch-up
Contributions) for the taxable year as Roth Contributions. Any Elective
Contributions that are not designated as Roth Contributions shall be deemed to
be Pre-Tax Elective Contributions. Elective Contributions contributed to the
Plan as one type, either Roth Contributions or Pre-Tax Elective Contributions,
may not later be reclassified as the other type.

2.5. Modifications of Retirement Savings Election. A Participant may revoke or
modify his Retirement Savings Election to decrease or increase the rate of
future Elective Contributions effective as of the first day of the first payroll
period coinciding with or next following the processing of the revocation or
modification pursuant to normal administrative procedures. Once a Retirement
Savings Election has been revoked or modified, any

 

-13-



--------------------------------------------------------------------------------

subsequent Retirement Savings Election shall be effective as of the first day of
the first payroll period coinciding with or next following the processing of the
election pursuant to normal administrative procedures, provided that the
Participant is employed in Recognized Employment. If a Participant ceases to be
employed in Recognized Employment, his Retirement Savings Election shall be
terminated automatically as of the date he ceases to be employed in Recognized
Employment. If such Participant returns to Recognized Employment, he may provide
a new Retirement Savings Election effective as of the date he returns to
Recognized Employment or as of the first payday on or after any subsequent
Enrollment Date.

SECTION 3

CONTRIBUTIONS AND ALLOCATION THEREOF

3.1. Employer Contributions.

3.1.1. Source of Employer Contributions. All Employer contributions to the Plan
may be made without regard to profits. The Principal Sponsor shall have the sole
power and authority to determine Employer contributions except that if the
Principal Sponsor so consents, each adopting business entity under Section 9.4
shall be treated as an “Employer” under this Section and, as such, may
separately determine the amount of all Employer contributions, and such
contributions (and any forfeitures related thereto) shall be allocated only to
the accounts of Participants who are employed by that particular Employer.

3.1.2. Limitation. The contribution of the Employer to the Plan for any year,
when considered in light of its contribution for that year to all other
tax-qualified plans it maintains, shall, in no event, exceed the maximum amount
deductible by it for federal income tax purposes as a contribution to a
tax-qualified profit sharing plan under section 404 of the Code. Each such
contribution to the Plan is conditioned upon its deductibility for such purpose.

3.1.3. Form of Payment. The appropriate contribution of the Employer to the
Plan, determined as herein provided, shall be paid to the Trustee and may be
paid either in cash or in other assets of any character of a value equal to the
amount of the contribution or in any combination of the foregoing ways.

 

3.2. Elective Contributions.

3.2.1 Amount. Within the time required by regulations of the United States
Department of Labor, the Employer shall contribute to the Trustee for deposit in
the Fund the contributions made on behalf of each Participant under Plan
Section 2.4 as elected by each Participant pursuant to a Retirement Savings
Election.

3.2.2. Allocation. The portion of the contribution made with respect to each
Participant that consists of Pre-Tax Elective Contributions (including Catch-up
Contributions specified as Pre-Tax Elective Contributions) shall be allocated to
the Participant’s Retirement Savings Account for the Plan Year with respect to
which it is made, and the portion of the contribution made with respect to each
Participant that consists of Roth Contributions (as specified by the Participant
and including any Catch-up Contributions specified as Roth Contributions) shall
be allocated to the Participant’s Roth Account. For the purposes of Section 4,
all contributions shall be credited as soon as practicable after received by the
Trustee.

3.3. Employer Matching Contributions.

3.3.1. Amount and Eligibility. The Employer shall contribute to the Trustee for
deposit in the Fund and for crediting to the Participant’s Employer Matching
Account an amount which will equal one hundred percent (100%) of the amount of
the first three percent (3%) and fifty percent (50%) of the amount of the next
two percent (2%) of the Participant’s Elective Contributions each pay period.
Such Employer matching contributions shall be delivered to the Trustee for
deposit in the Fund not later than the time prescribed by federal law (including
extensions) for filing the federal income tax return of the Employer for the
taxable year in which the Plan Year ends.

 

-14-



--------------------------------------------------------------------------------

3.3.2. Matching Contributions Determined on an Annual Basis. If the matching
contributions made with respect to any Participant for the Plan Year are less
than one hundred percent (100%) of the first three percent (3%) and fifty
percent (50%) of the amount of the next two percent (2%) of a Participant’s
Elective Contributions for such Plan Year, then the Employer shall make an
additional matching contribution to the Plan so that the total matching
contributions with respect to such Participant for such Plan Year will equal one
hundred percent (100%) of the amount of the first three percent (3%) and fifty
percent (50%) of the amount of the next two percent (2%) of the Participant’s
Elective Contributions for such Plan Year.

3.3.3. Allocation. The Employer matching contribution which is made with respect
to a Participant shall be allocated to that Participant’s Employer Matching
Account for the Plan Year with respect to which it is made and, for the purposes
of Plan Section 4, shall be credited as soon as practicable after it is received
by the Trustee.

3.4. Discretionary Contributions.

3.4.1. Amount. The Employer may (but shall not be required to) make
discretionary contributions from year to year during the continuance of the Plan
in such amounts as the Employer shall from time to time determine. Such
contributions shall be delivered to the Trustee for deposit in the Fund not
later than the time prescribed by federal law (including extensions) for filing
the federal income tax return of the Employer for the taxable year in which the
Plan Year ends.

3.4.2. Allocation. The Employer discretionary contribution for a Plan Year shall
be allocated to the Employer Profit Sharing Accounts of eligible Participants
under Section 3.5. The contribution shall be allocated to the Employer Profit
Sharing Accounts of eligible Participants in the ratio which the Recognized
Compensation of each such eligible Participant for the Plan Year bears to the
Recognized Compensation for such Plan Year of all such eligible Participants.
The amount so allocated to an eligible Participant shall be allocated to such
Participant’s Employer Profit Sharing Account for the Plan Year with respect to
which it is made and, for the purposes of Plan Section 4, shall be credited as
soon as practicable after it is received by the Trustee.

3.5. Eligible Participants. For purposes of Section 3.4, a Participant shall be
an eligible Participant for a Plan Year only if such Participant satisfies all
of the following requirements in either (a) or (b) below:

 

  (a) the Participant:

 

  (i) is credited with at least one thousand (1,000) Hours of Service for such
Plan Year, and

 

  (ii) is on the last day of such Plan Year, an employee of the Employer
(including for this purpose any Participant who then is on temporary layoff or
authorized leave of absence or who, during such Plan Year, was inducted into the
Armed Forces of the United States from employment with the Employer); or

 

  (b) the Participant terminates employment with the Employer within the Plan
Year by reason of death, retirement at or after the Participant’s Normal
Retirement Age or Disability.

No other Participant shall be an eligible Participant.

 

-15-



--------------------------------------------------------------------------------

3.6. Adjustments.

3.6.1. Make-Up Contributions for Omitted Participants. If, after the Employer’s
contribution for a Plan Year has been made and allocated, it should appear that,
through oversight or a mistake of fact or law, a Participant (or an employee who
should have been considered a Participant) who should have been entitled to
share in such contribution received no allocation or received an allocation
which was less than the Participant should have received, the Committee may, at
its election, and in lieu of reallocating such contribution, direct the Employer
to make a special make-up contribution (or direct that forfeitures be used) for
the Account of such Participant in an amount adequate to provide the same
addition to the Participant’s Account for such Plan Year as the Participant
should have received.

3.6.2. Mistaken Contributions. If, after the Employer’s contribution for a Plan
Year has been made and allocated, it should appear that, through oversight or a
mistake of fact or law, a Participant (or an individual who was not a
Participant) received an allocation which was more than the Participant should
have received, the Committee may direct that the mistaken contribution, adjusted
for its pro rata share of any net loss or net gain in the value of the Fund
which accrued while such mistaken contribution was held therein, shall be
withdrawn from the Account of such individual and retained in the Fund and used
to reduce the amount of the next succeeding contribution of the Employer to the
Fund due after the determination that such mistaken contribution had occurred.

3.7. Rollover Contributions.

3.7.1. Eligible Contributions. Each employee in Recognized Employment may
contribute a Rollover Contribution to the Plan, in the form and manner as may be
prescribed by the Committee and in accordance with those provisions of federal
law relating to rollover contributions. The Committee may establish rules and
conditions regarding the acceptance of direct rollovers under section 401(a)(31)
of the Code from trustees or custodians of other qualified pension, profit
sharing or stock bonus plans.

3.7.2. Allocation. A Rollover Contribution shall be allocated to the
Participant’s Rollover Account; provided that to the extent that such Rollover
Contribution includes designated Roth contributions (as defined in section 402A
of the Code) made to another tax-qualified retirement plan, those amounts shall
be allocated to the Participant’s Roth Rollover Account. For the purposes of
Plan Section 4, contributions allocated to the Participant’s Rollover Account
and Roth Rollover Account shall be credited as soon as practicable after it is
received by the Trustee.

3.8. Limitation on Annual Additions. In no event shall amounts be allocated to
the Account of any Participant if, or to the extent, such amounts would exceed
the limitations set forth in Appendix A to the Plan.

3.9. Effect of Disallowance of Deduction or Mistake of Fact. All Employer
contributions to the Plan are conditioned on their qualification for deduction
for federal income tax purposes under section 404 of the Code. If any such
deduction should be disallowed, in whole or in part, for any Employer
contribution to the Plan for any year, or if any Employer contribution to the
Plan is made by reason of a mistake of fact, then there shall be calculated the
excess of the amount contributed over the amount that would have been
contributed had there not occurred a mistake in determining the deduction or a
mistake of fact. The Principal Sponsor shall direct the Trustee to return such
excess, adjusted for its pro rata share of any net loss (but not any net gain)
in the value of the Fund which accrued while such excess was held therein, to
the Employer within one (1) year of the disallowance of the deduction or the
mistaken payment of the contribution, as the case may be. If the return of such
amount would cause the balance of any Account of any Participant to be reduced
to less than the balance which would have been in such Account had the mistaken
amount not been contributed, however, the amount to be returned to the Employer
shall be limited so as to avoid such reduction.

 

-16-



--------------------------------------------------------------------------------

SECTION 4

INVESTMENT AND ADJUSTMENT OF ACCOUNTS

4.1. Establishment of Subfunds.

4.1.1. Establishing Commingled Subfunds. At the direction of the Committee, the
Fund may be divided into two (2) or more Subfunds, which shall serve as vehicles
for the investment of Participants’ Accounts. The Committee shall determine the
general investment characteristics and objectives of each Subfund and, with
respect to each Subfund, shall either (a) designate that an Investment Manager
or the Committee has investment discretion over such Subfund, or (b) designate
one or more selected pooled investment vehicles (such as collective funds, group
trusts, mutual funds, group annuity contracts and separate accounts under
insurance contracts) to constitute such Subfund. The Investment Manager or the
Committee, as the case may be, shall have complete investment discretion over
each Subfund to which it has been assigned investment discretion, subject only
to the general investment characteristics and objectives established for the
particular Subfund.

4.1.2. Individual Subfunds. The Committee also may (but is not required to)
establish additional Subfunds that consist solely of all or a part of the assets
of a single Participant’s Total Account, which assets the Participant controls
by investment directives to the Trustee and which may not be commingled with the
assets of any other Participant’s Accounts (e.g., a self-directed brokerage
account). In no event, however, shall the Participant be allowed to direct the
investment of assets in such individual Subfund in any work of art, rug or
antique, metal or gem, stamp or coin, alcoholic beverage or other similar
tangible personal property if the investment in such property shall have been
prohibited by the Secretary of the Treasury. Each Participant, each Beneficiary
and each Alternate Payee for whom an individually directed Subfund is maintained
shall be responsible for the exercise of any voting or similar rights which
exist with respect to assets in such individually directed Subfund. Any
Beneficiary of a deceased Participant with an individually directed Subfund
shall have the responsibility to direct investments for such Subfund until the
Beneficiary changes such direction in accordance with applicable Plan
procedures.

4.1.3. Operational Rules. The Committee shall adopt rules specifying the
circumstances under which a particular Subfund may be elected, or shall be
automatically utilized, the minimum or maximum amount or percentage of an
Account which may be invested in a particular Subfund, the procedures for making
or changing investment elections, the extent (if any) to which Beneficiaries of
deceased Participants may make investment elections and the effect of a
Participant’s or Beneficiary’s failure to make an effective election with
respect to all or any portion of an Account.

4.1.4. Revising Subfunds. The Committee shall have the power, from time to time,
to dissolve Subfunds, to consolidate separate Subfunds, to direct that
additional Subfunds be established and, under rules, to withdraw or limit
participation in a particular Subfund.

4.1.5. ERISA Section 404(c) Compliance. The Committee may establish investment
Subfunds and operational rules which allow Participants, Beneficiaries and
Alternate Payees to manage the investment of all or any portion of those assets
attributable to his Total Account. To the extent the Committee establishes such
rules:

 

  (a) the Plan is intended to comply with section 404(c) of ERISA and no Plan
fiduciary shall be liable for any loss or for any breach resulting from a
Participant’s Beneficiary’s or Alternate Payee’s direction of the investment of
any part of his Account; and

 

  (b) the Committee shall ensure that Participants, Beneficiaries, and Alternate
Payees

 

-17-



--------------------------------------------------------------------------------

  (i) have the opportunity to choose from at least three investment
alternatives, each of which is diversified, each of which presents materially
different risk and return characteristics, and which, in the aggregate, enable
Participants, Beneficiaries and Alternate Payees to achieve a portfolio with
appropriate risk and return characteristics consistent with minimizing risk
through diversification;

 

  (ii) have the opportunity, at least once in any three (3) month period, to
give investment instructions as to the investment of contributions made on their
behalf among the available investment alternatives (and to receive written
confirmation of such instructions); and

 

  (iii) are provided or have the opportunity to obtain sufficient information to
make informed investment decisions with regard to investment alternatives
available under the Plan.

 

  (c) With respect to any Subfund consisting of Employer securities and intended
to satisfy the requirements of section 404(c) of ERISA, (i) Participants,
Beneficiaries and Alternate Payees shall be entitled to all voting, tender and
other rights appurtenant to the ownership of such securities, (ii) procedures
shall be established to ensure the confidential exercise of such rights, except
to the extent necessary to comply with federal and state laws not preempted by
ERISA, and (iii) the Committee or other fiduciary designated by the Committee
shall ensure the sufficiency of and compliance with such confidentiality
procedures.

Any investment instruction given by a Participant, Beneficiary, or Alternate
Payee pursuant to this section 4.1.5 of the Plan shall be made in accordance
with the provisions set forth in the Trust.

4.2. Valuation and Adjustment of Accounts.

4.2.1. Valuation of Fund. The Trustee shall value the Fund pursuant to the terms
of the Trust Agreement.

4.2.2. Adjustment of Accounts. The Principal Sponsor shall cause the value of
each Account or portion of an Account invested in a particular Subfund
(including undistributed Total Accounts) to be increased (or decreased) from
time to time for distributions, contributions, investment gains (or losses) and
expenses charged to the Account.

4.2.3. Rules. The Committee shall establish additional rules for the adjustment
of Accounts, including the times when contributions shall be credited under
Section 3 for the purposes of allocating gains or losses under this Section 4.

4.3. Investment in Employer Securities.

4.3.1. Entegris Stock Subfund. In addition to the Subfunds created pursuant to
Section 4.1, the Trustee shall also maintain at least one Subfund which shall be
invested in Employer Securities and which shall be known as the Entegris Stock
Subfund. The initial balance of the Entegris Stock Subfund shall consist of
Employer Securities (and such cash, if any) transferred from the Employee Stock
Ownership Plan sponsored by Entegris (as a Minnesota corporation, now a Delaware
corporation) to an ESOP Account under this Plan on or about August 1, 2005. No
portion of a Participant’s or Beneficiary’s Account other than the ESOP Account
may be invested in the Entegris Stock Subfund. The primary purpose of the
Entegris Stock Subfund is to benefit Participants and Beneficiaries by retaining
for them, individually and collectively, a position of equity ownership in the
Principal Sponsor and not by producing retirement income or investment gains.
The Trustee shall not be permitted to borrow or use the proceeds of any exempt
loan (as defined in section 54.4975-7 of the Treasury Regulations) for the
purpose of acquiring Employer Securities to be held in the Entegris Stock
Subfund.

 

-18-



--------------------------------------------------------------------------------

4.3.2. Dividends. Cash dividends, if any, paid on Employer Securities in the
Entegris Stock Subfund shall be paid to Participants in proportion to their
Entegris Stock Subfund balances on the applicable record date. Cash dividends
paid on Employer Securities may not be reinvested in Employer Securities.
Distributions of dividend payments shall not be considered distributions under
Section 7 or Appendix F.

4.3.3. Diversification Election. Each Participant and Beneficiary will be
permitted to sell shares of the Entegris Stock Subfund at any time, in
accordance with operational rules established by the Committee (which shall
comply with Section 4.1.5(c)) and reinvest all or a portion of the ESOP Account
in the other Subfunds established under Section 4.1. That portion of a
Participant’s ESOP Account which is transferred from the Entegris Stock Subfund
to another Subfund cannot be reinvested in the Entegris Stock Subfund. All
diversification elections authorized pursuant to this Section 4.3.3 shall be
made in accordance with such rules established by the Committee regarding the
form of such election, the manner of filing such election (including telephonic,
electronic or similar methods) and the information required to be furnished in
connection with such election. Notwithstanding the foregoing, in no event shall
this Section 4.3.3 be applied to prevent a Participant who has attained age 55
and has, cumulatively, at least 10 years of participation in the Plan and the
Entegris, Inc. Employee Stock Ownership Plan, from directing the Plan to
transfer investment in the Entegris Stock Subfund into any of at least three
(3) investment Subfunds offered by the Plan in accordance with
section 401(a)(28)(B) of the Code.

4.3.4. Voting of Employer Securities; Tender Offers for Employer Securities. All
voting and tender rights with respect to Employer Securities shall be governed
by the Trust Agreement.

SECTION 5

VESTING

5.1. Employer Profit Sharing Account and Pension Account.

5.1.1. Graduated Vesting. Except as hereinafter provided, the Vested portion of
each Participant’s Employer Profit Sharing Account and Pension Account shall be
determined in accordance with the following schedule:

 

When the Participant Has

Completed the Following

Years of Vesting Service:

   The Vested Portion of the Participant’s
Employer Profit Sharing
Account and Pension Account Will Be:

Less than 2 years

       0 %

2 years but less than 3 years

       25 %

3 years but less than 4 years

       50 %

4 years but less than 5 years

       75 %

5 years or more

       100 %

5.1.2. Full Vesting. Notwithstanding any of the foregoing provisions for vesting
of Employer Profit Sharing Accounts and Pension Accounts, the entire Employer
Profit Sharing Account and Pension Account of each Participant shall become
fully (100%) vested upon the earliest occurrence of any of the following events
while in the employment of the Employer or an Affiliate:

 

  (a) the Participant’s death,

 

  (b) the Participant’s attainment of Normal Retirement Age,

 

  (c) the Participant’s Disability,

 

  (d) a partial termination of the Plan which is effective as to the
Participant, or

 

  (e) a complete termination of the Plan or a complete discontinuance of
Employer contributions hereto.

 

-19-



--------------------------------------------------------------------------------

5.1.3. Full Vesting Upon Plan Termination Before Forfeiture Event. If a
Participant is not in the employment of the Employer or an Affiliate upon a
complete termination of the Plan or a complete discontinuance of Employer
contributions hereto, then the Participant’s Employer Profit Sharing Account and
Pension Account shall become fully (100%) vested if, on the date of such
termination or discontinuance, such Participant has not had a “forfeiture event”
as described in Section 6.2.1 of the Plan.

5.1.4. Special Rule for Partial Distributions. If a distribution is made of less
than the entire Employer Profit Sharing Account or Pension Account of a
Participant who is not then fully (100%) vested, then until the Participant’s
Employer Profit Sharing Account or Pension Account becomes fully (100%) vested
or until the Participant incurs five (5) or more consecutive One-Year Breaks in
Service, whichever first occurs, (i) a separate account shall be established for
the portion of the Employer Profit Sharing Account or Pension Account not so
distributed and (ii) the Participant’s Vested interest in such account at any
relevant time shall not be less than an amount (“X”) determined by the formula:
X = P(B + (R x D)) - (R x D). For the purpose of applying the formula, “P” is
the Vested percentage at the relevant time (determined pursuant to Section 5);
“B” is the separate account balance at the relevant time; “D” is the amount of
the distribution; and “R” is the ratio of the separate account balance at the
relevant time to the Employer Profit Sharing Account or Pension Account balance
immediately after distribution.

5.1.5. Effect of Break on Vesting. If a Participant who is not fully
(100%) vested incurs a Period of Severance of five (5) years, returns to
Recognized Employment and is thereafter eligible for any additional allocation
of Employer contributions, the Participant’s undistributed Employer Profit
Sharing Account or Pension Account, if any, attributable to Employer
contributions allocated as of a date before such Period of Severance of five
(5) years and the Participant’s new Employer Profit Sharing Account attributable
to Employer contributions allocated as of a date after such Period of Severance
of five (5) years shall be separately maintained for vesting purposes until the
Participant is fully (100%) Vested.

5.2. Other Accounts. Each Participant’s Retirement Savings Account, Roth
Account, Employer Matching Account, ESOP Account, Rollover Account, Roth
Rollover Account and After-Tax Account shall be fully (100%) vested at all
times.

SECTION 6

MATURITY

6.1. Events of Maturity. A Participant’s Vested Total Account shall mature and
shall become distributable in accordance with Section 7 upon the earliest
occurrence of any of the following events while in the employment of the
Employer or an Affiliate:

 

  (a) the Participant’s death,

 

  (b) the Participant’s severance from employment, whether voluntary or
involuntary,

 

  (c) the attainment of age seventy and one-half (70-1/2) years by a Participant
who is a five percent (5%) owner (as defined in Appendix B) at any time during
the year in which the Participant attained age seventy and one-half
(70-1/2) years and the crediting of any amounts to such a Participant’s Account
after such time, or

 

  (d) the Participant’s Disability;

 

-20-



--------------------------------------------------------------------------------

provided, however, that a transfer from Recognized Employment to employment with
the Employer that is other than Recognized Employment or a transfer from the
employment of one Employer participating in the Plan to another such Employer or
to any Affiliate shall not constitute an Event of Maturity.

6.2. Forfeitures.

6.2.1. Forfeiture of Nonvested Portion of Accounts. Following the occurrence of
a Participant’s Event of Maturity, the non-Vested portion of the Participant’s
Employer Profit Sharing Account or Pension Account, if any, shall be forfeited
as soon as administratively practicable on or after the Participant’s forfeiture
event. A forfeiture event shall occur with respect to a Participant upon the
earliest of:

 

  (a) a Period of Severance of five (5) years,

 

  (b) the distribution after an Event of Maturity to (or with respect to) a
Participant of the entire Vested portion of the Total Account of the
Participant,

 

  (c) the death of the Participant at a time and under circumstances which do
not entitle the Participant to be fully (100%) Vested in the Participant’s Total
Account, or

 

  (d) the Event of Maturity of a Participant who has no Vested interest in the
Participant’s Total Account.

6.2.2. Restoration Upon Rehire After Forfeiture. If the Participant returns to
Recognized Employment with the Employer or an Affiliate after the non-Vested
portion of the Participant’s Employer Profit Sharing Account or Pension Account
has been forfeited and before the Participant has incurred a Period of Severance
of five (5) years, the amount so forfeited shall be restored to the
Participant’s Employer Profit Sharing Account or Pension Account as of the
Valuation Date coincident with or next following the date the Participant
returns (without adjustment for gains or losses after such forfeiture).

6.2.3. Use of Forfeitures. Forfeitures shall be used to reduce Employer
contributions and, to the extent remaining, to pay Plan expenses. Forfeitures
shall not be used to increase benefits; provided, that any forfeitures remaining
at the termination of the Plan shall be considered to be a discretionary
contribution and shall be allocated pursuant to Section 3.4.

6.2.4. Source of Restoration. The amount necessary to make the restoration
required under Section 6.2.2 shall come first from the forfeitures of
Participants. If such forfeitures are not adequate for this purpose, the
rehiring Employer shall make a contribution adequate to make the restoration (in
addition to any contributions made under Section 3).

SECTION 7

DISTRIBUTIONS AND LOANS

 

7.1. Distributions to Participants Upon Event of Maturity.

7.1.1. Application For Distribution Required. No distribution shall be made from
the Plan until the Committee has received an application for distribution from
the Participant entitled to receive distribution. The Committee may prescribe
rules regarding the form of such application, the method of filing such
application (including telephonic, electronic or similar methods) and the
information required to be furnished in connection with such application.

 

-21-



--------------------------------------------------------------------------------

  (a) Exception for Small Amounts. If a Participant whose Vested Total Account
does not exceed One Thousand Dollars ($1,000) incurs an Event of Maturity, then
such Vested Total Account shall be distributed automatically in a single lump
sum as soon as administratively practicable following such Event of Maturity
without an application for distribution. A Participant who has no Vested
interest in the Participant’s Total Account as of the Participant’s Event of
Maturity shall be deemed to have received an immediate distribution of the
Participant’s entire interest in the Plan as of such Event of Maturity.

 

  (b) Exception for Required Minimum Distributions. Any Vested Total Account for
which no application has been timely received on or before the required
beginning date effective as to a Participant under Section 7.1.5 or
Section 7.1.6, shall be distributed in accordance with Section 7.7 of the Plan
without an application for distribution.

7.1.2. Spousal Consent Not Required. The consent of a Participant’s spouse shall
not be required to make distributions from the Plan (except for distributions
from the Pension Account as set forth in Appendix E to the Plan).

7.1.3. Form of Distribution. The only form of distribution available under this
Plan is a lump sum payment (except required minimum distributions made pursuant
to Sections 7.1.1(b) and 7.7 of the Plan and distributions from the Pension
Account as set forth in Appendix E to the Plan).

7.1.4. Time of Distribution. Upon the receipt of a proper application from the
Participant requesting distribution after an Event of Maturity, and after the
right of the Participant to receive a distribution has been established, the
Committee shall cause the Trustee to determine the value of the Participant’s
Vested Total Account and to make distribution of such Vested Total Account in a
single lump sum as soon as administratively practicable after the Participant
requests a distribution. No distribution, however, shall be made as of a
Valuation Date preceding the date the Participant’s application is received by
the Committee.

7.1.5. Required Beginning Date for Non-Five Percent (5%) Owners. Notwithstanding
the foregoing, distribution to the Participant shall be made not later than the
required beginning date, which is the later of (i) the April 1 following the
calendar year in which the Participant attains age seventy and one-half
(70 1/2) years, or (ii) the April 1 following the calendar year in which the
Participant terminates employment.

7.1.6. Required Beginning Date for Five Percent (5%) Owners. Notwithstanding any
other provision of the Plan, if the Participant is a five percent (5%) owner (as
defined in Appendix B) at any time during the Plan Year in which such
Participant attains age seventy and one-half (70 1/2) years, distribution shall
not be made later than the required beginning date. The required beginning date
for such Participant shall be the April 1 following the calendar year in which
the Participant attains age seventy and one-half (70 1/2) years.

7.1.7. Effect of Reemployment. If a Participant is reemployed by the Employer or
an Affiliate before the Participant attains Normal Retirement Age and before
distribution is completed, the Participant’s Vested Total Account shall continue
to be held in the Fund until the Participant incurs another Event of Maturity
after the Participant’s reemployment. It is the general intent of this Plan that
no distributions shall be made before the Normal Retirement Age of a Participant
while the Participant is employed by the Employer or an Affiliate.

7.1.8. Death Prior to Distribution. If a Participant dies after the
Participant’s Event of Maturity but before distribution of the Participant’s
Vested Total Account has been completed, the undistributed Vested Total Account
shall be distributed to the Participant’s Beneficiary as provided in Section 7.3
and Appendix E to the Plan.

 

-22-



--------------------------------------------------------------------------------

7.2. In-Service Distributions and Hardship Distributions.

7.2.1. Age 59 1/2 Distributions. A Participant may receive a distribution while
employed from the vested portion of the Accounts listed in (b) below if the
Participant has attained age fifty-nine and one-half (59 1/2) years. To receive
such a distribution, the Participant must apply to the Committee. In the
application, the Participant shall specify the dollar amount to be distributed.
Such distribution shall be approved by the Committee and such distribution shall
be made in a lump sum cash payment as soon as administratively practicable
following the approval of the application by the Committee.

 

  (a)

Spousal Consent Not Required. Spousal consent shall not be required to make an
age 59 1/2 distribution to a married Participant.

 

  (b)

Accounting for Age 59 1/2 Distributions. In the application, the Participant
shall specify the extent to which the age 59  1/2 distribution is to be made
from his Roth Account. Except to the extent the Participant has specified that
the age 59  1/2 distribution is to be made from the Participant’s Roth Account,
any such distribution shall be taken pro rata from the following Accounts of the
Participant:

Rollover Account

Employer Matching Account

Employer Profit Sharing Account

Retirement Savings Account.

 

  (c) Coordination with Section 4.1. If a distribution is made from an Account
which is invested in more than one (1) Subfund authorized and established under
Section 4.1, the amount distributed shall be charged to each Subfund in the same
proportions as the Account is invested in each Subfund.

7.2.2. Hardship Distributions. A Participant may receive a hardship distribution
while employed from the Accounts listed in (e) below if the Committee determines
that such hardship distribution is for one of the purposes described in
(a) below and the conditions in (b) and (d) below have been fulfilled. To
receive such a distribution, the Participant must apply to the Committee. In the
application, the Participant shall specify the dollar amount to be distributed.
Such hardship distribution shall be approved by the Committee and such hardship
distribution shall be made in a lump sum cash payment as soon as
administratively practicable following the approval of the application by the
Committee.

 

  (a) Purposes. Hardship distributions shall be allowed under Section 7.2.2 of
the Plan only if the Participant establishes that the hardship distribution is
to be made for one of the following purposes:

 

  (i) expenses for (or necessary to obtain) medical care for the Participant,
the Participant’s spouse or any dependents of the Participant (as defined in
section 152 of the Code and without regard to sections 152(b)(1), 152(b)(2) and
152(d)(1)(B) of the Code) that would be deductible under section 213(d) of the
Code (determined without regard to whether the expenses exceed seven and
one-half (7.5%) of adjusted gross income) ,

 

  (ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments),

 

  (iii) payment of tuition, room and board and related educational fees for the
next twelve (12) months of post-secondary education for the Participant, or the
Participant’s spouse, children or dependents (as defined in section 152 of the
Code and without regard to sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the
Code),

 

-23-



--------------------------------------------------------------------------------

  (iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage of that
principal residence;

 

  (v) payments for burial or funeral expenses of the Participant’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code
and without regard to section 152(d)(1)(B) of the Code), or

 

  (vi) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds ten percent (10%) of
adjusted gross income).

Such purposes shall be considered to be an immediate and heavy financial need of
the Participant.

 

  (b) Limitations. In no event shall the cumulative amount of hardship
distributions withdrawn exceed the amount of contributions to a Participant’s
Retirement Savings Account or Roth Account made pursuant to Section 3.2
(i.e., hardship distributions shall not include any earnings on such
contributions or any qualified nonelective contributions (as defined under
section 401(m)(4)(C)) or earnings on such qualified nonelective contributions).
The amount of the hardship distribution shall not exceed the amount of the
Participant’s immediate and heavy financial need; provided, however, that the
amount of the immediate and heavy financial need may include amounts necessary
to pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution. In addition, a hardship
distribution which includes a portion of the Participant’s Retirement Savings
Account or Roth Account shall not be allowed unless the Participant has obtained
all distributions, including distribution of ESOP dividends under section 404(k)
of the Code but not including other hardship distributions, and all nontaxable
loans (at the time of the loan) currently available under all plans maintained
by the Employer and Affiliates. Other funds are not currently available unless
the funds are available prior to or coincidently with the date the hardship
distribution is available.

 

  (c) Spousal Consent Not Required. Spousal consent shall not be required to
make a hardship distribution to a married Participant.

 

  (d) Coordination with Other Plans. The Participant’s Retirement Savings
Election and elective contributions and employee contributions under all other
plans maintained by the Employer and Affiliates shall be canceled for six
(6) months after receipt of a hardship distribution. Following the completion of
that six (6) month period the Participant’s Retirement Savings Election shall be
automatically reinstated, provided the Participant is in Recognized Employment
on that date. For the purposes of this Section 7.2.2(d), all other plans
maintained by the Employer and Affiliates shall mean all qualified and
nonqualified plans of deferred compensation maintained by the Employer and
Affiliates (including stock option, stock purchase or similar plans).

 

  (e) Sequence of Accounts. Each hardship distribution made pursuant to this
Section 7.2.2 shall first be taken from and charged to the Participant’s
Accounts in the following sequence:

Retirement Savings Account

Roth Account.

 

-24-



--------------------------------------------------------------------------------

  (f) Coordination with Section 4.1. If the hardship distribution is made from a
Retirement Savings Account or a Roth Account which is invested in more than one
(1) Subfund authorized and established under Section 4.1, the amount withdrawn
shall be charged to each Subfund in the same proportions as the Retirement
Savings Account is invested in each Subfund.

7.2.3. General In-Service Withdrawals. A Participant who is an employee may
receive an in-service withdrawal from time to time from the Accounts listed in
Section 7.2.3(b) of the Plan. To receive such a distribution, the Participant
must apply to the Committee. In the application, the Participant shall specify
the dollar amount to be distributed. Such distribution shall be approved by the
Committee and such distribution shall be made in a lump sum cash payment as soon
as administratively practicable following the approval of the application by the
Committee.

 

  (a) Limitations. The following rules and limitations shall apply to in-service
withdrawals. No in-service withdrawal shall be made from any portion of a
Participant’s Total Account that is invested in a self-managed brokerage Subfund
authorized and established under Section 4.1 of the Plan. No in-service
withdrawal shall be made from any portion of a Participant’s Total Account that
consists of the unpaid balance of any outstanding loans of the Participant under
Section 7 of the Plan.

 

  (b) Accounting for In-Service Distributions. In the application, the
Participant shall specify the extent to which the in-service distribution is to
be made from the Participant’s After-Tax Account. Except to the extent the
Participant has specified that the in-service distribution is to be made from
the Participant’s After-Tax Account, any such distribution shall first be taken
from and charged to the Participant’s Accounts in the following sequence:

Rollover Account

Roth Rollover Account.

Any general in-service distribution shall be deemed to have been taken from a
combination of (i) the Participant’s after-tax contributions to the After-Tax
Account, to the extent of the aggregate amount thereof not previously withdrawn,
and (ii) the earnings in the After-Tax Account and all contributions and all
earnings in all other Accounts. The portion of each such in-service withdrawal
that is deemed to be earnings will be in the same ratio as the earnings in the
After-Tax Account and all contributions and all earnings in all other Accounts
bear to the Total Account.

 

  (c) Investment in More Than One Subfund. If an in-service withdrawal is made
from an Account which is invested in more than one (1) Subfund, the amount
withdrawn shall be charged to each Subfund in the same proportions as the
Account (minus any portion of the Account invested in a self-managed brokerage
Subfund) is invested in each Subfund.

7.3. Distributions to Beneficiary.

7.3.1. Application For Distribution Required. No distribution shall be made from
the Plan until the Committee has received an application for distribution from
the Beneficiary of a Participant entitled to receive distribution. The Committee
may prescribe rules regarding the form of such application, the method of filing
such application (including telephonic, electronic or similar methods) and the
information required to be furnished in connection with such application.

 

-25-



--------------------------------------------------------------------------------

  (a) Exception for Small Amounts. Upon the death of a Participant whose Vested
Total Account does not exceed One Thousand Dollars ($1,000), such Participant’s
Vested Total Account shall be distributed to the Beneficiary in a single lump
sum as soon as administratively practicable following such Participant’s death
without an application for distribution.

 

  (b) Exception for Required Minimum Distributions. Any Vested Total Account for
which no application has been timely received on or before the required
beginning date effective as to a Beneficiary under Section 7.3.4, shall be
distributed in accordance with Section 7.7 of the Plan without an application
for distribution.

7.3.2. Form of Distribution. The only form of distribution available under this
Plan is a lump sum payment (except for required minimum distributions made
pursuant to Section 7.3.1(b) and Section 7.7 of the Plan).

7.3.3. Time of Distribution. Upon the receipt of a proper application for
distribution from the Beneficiary after the Participant’s death, and after the
right of the Beneficiary to receive a distribution has been established, the
Committee shall cause the Trustee to determine the value of the Participant’s
Vested Total Account and to make distribution of such Vested Total Account in a
single lump sum as soon as administratively practicable after the Beneficiary
requests a distribution. No distribution, however, shall be made as of a
Valuation Date preceding the date the Beneficiary’s application is received by
the Committee.

7.3.4. Required Beginning Date. Notwithstanding any other provision of the Plan,
distribution to the Beneficiary of a Participant shall be made in accordance
with Section 7.7 of the Plan.

7.4. Designation of Beneficiaries.

7.4.1. Right To Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of the
Participant’s Vested Total Account in the event of the Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse. No such designation, change
or revocation shall be effective unless executed by the Participant and received
by the Committee during the Participant’s lifetime.

7.4.2. Spousal Consent. Notwithstanding the foregoing, a designation will not be
valid for the purpose of paying benefits from the Plan to anyone other than a
surviving spouse of the Participant (if there is a surviving spouse) unless that
surviving spouse consents in writing to the designation of another person as
Beneficiary. To be valid, the consent of such spouse must be in writing, must
acknowledge the effect of the designation of the Beneficiary and must be
witnessed by a notary public. The consent of the spouse must be to the
designation of a specific named Beneficiary which may not be changed without
further spousal consent, or alternatively, the consent of the spouse must
expressly permit the Participant to make and to change the designation of
Beneficiaries without any requirement of further spousal consent. The consent of
the spouse to a Beneficiary is a waiver of the spouse’s rights to death benefits
under the Plan. The consent of the surviving spouse need not be given at the
time the designation is made. The consent of the surviving spouse need not be
given before the death of the Participant. The consent of the surviving spouse
will be required, however, before benefits can be paid to any person other than
the surviving spouse. The consent of a spouse shall be irrevocable and shall be
effective only with respect to that spouse.

7.4.3. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter such designation is revoked
without another Beneficiary being named, or

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

 

-26-



--------------------------------------------------------------------------------

such Participant’s Vested Total Account, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

7.4.4. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Vested Total Account may disclaim
his or her interest therein subject to the following requirements. To be
eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of a Vested Total Account at the
time such disclaimer is executed and delivered, and must have attained at least
age twenty-one (21) years as of the date of the Participant’s death. Any
disclaimer must be in writing and must be executed personally by the Beneficiary
before a notary public. A disclaimer shall state that the Beneficiary’s entire
interest in the undistributed Vested Total Account is disclaimed or shall
specify what portion thereof is disclaimed. To be effective, duplicate original
executed copies of the disclaimer must be both executed and actually delivered
to both the Committee and to the Trustee after the date of the Participant’s
death but not later than nine (9) months after the date of the Participant’s
death. A disclaimer shall be irrevocable when delivered to both the Committee
and the Trustee. A disclaimer shall be considered to be delivered to the
Committee or the Trustee only when actually received by the Committee or the
Trustee (and in the case of a corporate Trustee, shall be considered to be
delivered only when actually received by a trust officer familiar with the
affairs of the Plan). The Committee (and not the Trustee) shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the Beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a Beneficiary shall not be considered to be a transfer of an interest in
violation of the provisions of Section 8 of the Plan and shall not be considered
to be an assignment or alienation of benefits in violation of federal law
prohibiting the assignment or alienation of benefits under this Plan. No other
form of attempted disclaimer shall be recognized by either the Committee or the
Trustee.

7.4.5. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, subject to the following:

 

  (a) a legally adopted child and the adopted child’s lineal descendants always
shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);

 

  (b) a legally adopted child and the adopted child’s lineal descendants never
shall be lineal descendants of any former parent whose parental rights were
terminated by the adoption (or of that former parent’s lineal ancestors); except
that if, after a child’s parent has died, the child is legally adopted by a
stepparent who is the spouse of the child’s surviving parent, the child and the
child’s lineal descendants shall remain lineal descendants of the deceased
parent (and the deceased parent’s lineal ancestors);

 

  (c) if the person (or a lineal descendant of the person) whose issue are
referred to is the parent of a child (or is treated as such under applicable
law) but never received the child into that parent’s home and never openly held
out the child as that parent’s child (unless doing so was precluded solely by
death), then neither the child nor the child’s lineal descendants shall be issue
of the person.

 

-27-



--------------------------------------------------------------------------------

“Child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.

7.4.6. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 7.4.3 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Committee (and not the Trustee) shall be the sole judge of the content,
interpretation and validity of a purported Beneficiary designation.

7.5. General Distribution Rules.

7.5.1. Notices. The Committee will issue such notices as may be required under
sections 402(f), 411(a)(11) and other sections of the Code in connection with
distributions from the Plan. For all notices given in Plan Years beginning on or
after January 1, 2007, such notification shall also include a description of the
consequences of failing to defer receipt of a distribution. No distribution will
be made unless it is consistent with such notice requirements. Generally,
distributions may not commence as of a date that is more than ninety (90) days
or less than thirty (30) days after such notices are given to the Participant.
Distribution may commence less than thirty (30) days after the notice required
under section 1.411(a)-11(c) of the income tax regulations or the notice
required under section 1.402(f)-1 of the income tax regulations is given,
provided however, that:

 

-28-



--------------------------------------------------------------------------------

  (a) the Committee clearly informs the distributee that the distributee has a
right to a period of at least thirty (30) days after receiving such notices to
consider whether or not to elect distribution;

 

  (b) the distributee, after receiving the notice, affirmatively elects a
distribution; and

 

  (c) the distributee may revoke an affirmative distribution election by
notifying the Committee of such revocation prior to the date as of which such
distribution is to be made.

7.5.2. Direct Rollover. A distributee who is eligible to elect a direct rollover
may elect, at the time and in the manner prescribed by the Committee, to have
all or any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover. A
distributee who is eligible to elect a direct rollover includes a Participant, a
Beneficiary, and a Participant’s spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order.

 

  (a) Eligible rollover distribution means any distribution of all or any
portion of a Vested Total Account to a distributee who is eligible to elect a
direct rollover except (i) any distribution that is one of a series of
substantially equal installments payable monthly, quarterly or annually over a
period of time not extending beyond the remaining life expectancy of such
distributee or pursuant to the applicable table under section 1.401(a)(9)-9 of
the income tax regulations, and (ii) any distribution that is one of a series of
substantially equal installments payable not less frequently than annually over
a specified period of ten (10) years or more, and (iii) any distribution to the
extent of such distribution is required under section 401(a)(9) of the Code, and
(iv) any hardship distribution, and (v) the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities).

 

  (b) Eligible retirement plan means (i) an individual retirement account
described in section 408(a) of the Code, or (ii) an individual retirement
annuity described in section 408(b) of the Code, or (iii) a plan described in
section 403(a) or section 403(b) of the Code, or (iv) a qualified trust
described in section 401(a) of the Code that accepts the eligible rollover
distribution, or (v) eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a Beneficiary who is the surviving spouse of a Participant or to
a spouse or former spouse who is an Alternate Payee.

 

  (c) Direct rollover means the payment of an eligible rollover distribution by
the Plan to the eligible retirement plan specified by the distributee who is
eligible to elect a direct rollover.

 

  (d)

After-Tax Contributions and Roth Contributions. To the extent a distribution
consists in part of after-tax employee contributions which are not includible in
gross income, such portion may be transferred only to an individual retirement
account or annuity described in section 408(a) or 408(b) of the Code, or to a
qualified trust described in section 401(a) of the Code or to an annuity
contract described in section 403(b) of the Code, if such trust or contract
provides for separate accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible. To the extent a distribution consists of Roth Contributions, such
portion may be transferred only to a Roth IRA described in section 408A of the

 

-29-



--------------------------------------------------------------------------------

  Code, or to another designated Roth account described in section 402A of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

 

  (e) Special Rule For Nonspouse Beneficiaries. A distributee who is a
Beneficiary and who is not the surviving spouse of a Participant or an alternate
payee may elect, at the time and the manner prescribed by the Committee, to have
all or any portion of such distributee’s benefit paid directly in a
trustee-to-trustee transfer to an individual retirement account or annuity
described in sections 408(a) or (b) of the Code, which is treated as an
inherited individual retirement account or annuity within the meaning of
section 408(d)(3)(C) of the Code. Any distribution to a nonspouse Beneficiary
which is payable prior to January 1, 2010, shall not be subject to the direct
rollover requirements of section 401(a)(31) of the Code and the notice
requirements of section 402(f) of the Code. Any distribution to a nonspouse
Beneficiary which is payable on or after January 1, 2010, shall be subject to
the direct rollover requirements of section 401(a)(31) of the Code and the
notice requirements of section 402(f) of the Code.

 

  (f) Qualified Rollover Contribution to Roth IRA. A distributee may elect to
have all or a portion of an eligible rollover distribution rolled over to a Roth
IRA described in section 408A of the Code.

7.5.3. Distribution in Cash. Except as provided in Appendix F, distribution of a
Participant’s Vested Total Account shall be made in cash. If, however, the
Vested Total Account:

 

  (a) consists in whole or in part of a Participant’s unpaid promissory note and
the distributee elects distribution in kind pursuant to a direct rollover to
another tax-qualified plan; or

 

  (b) is in whole or in part invested in investments for which the distributee
elects distribution in kind pursuant to a direct rollover to another
tax-qualified plan (to the extent that no administrative issues prevent such
request from being accommodated), or

 

  (c) is in whole or in part invested in an individual Subfund under
Section 4.1.2 and the distributee elects distribution in kind (to the extent the
investment provides for in-kind distributions),

the Trustee shall cause distribution of that portion of the Vested Total Account
to be made in kind.

7.5.4. Facility of Payment. In case of the legal disability, including minority,
of a Participant, Beneficiary or Alternate Payee entitled to receive any
distribution under the Plan, payment shall be made, if the Committee shall be
advised of the existence of such condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such Participant, Beneficiary or Alternate Payee, or

 

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant, Beneficiary or Alternate Payee, provided,
however, such person or institution has satisfied the Committee that the payment
will be used for the best interest and assist in the care of such Participant,
Beneficiary or Alternate Payee, and provided further, that no prior claim for
said payment has been made by a duly appointed guardian, conservator or other
legal representative of such Participant, Beneficiary or Alternate Payee.

 

-30-



--------------------------------------------------------------------------------

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of the
Employer, the Committee, the Trustee and the Fund therefore.

7.6. Loans. The provisions of this Section shall be subject to the following
rules, conditions and limitations:

7.6.1. Availability. Loans shall be made available to all Participants who are
either actively employed by the Employer or an Affiliate or on an authorized
leave of absence as determined by the Committee, subject to limitations and
conditions established under this Section on a reasonably equivalent basis and
shall not be made available to Highly Compensated Employees in an amount
(expressed as a percentage of the Vested Total Account) greater than is made
available to other employees.

7.6.2. Spousal Consent Not Required. Spousal consent shall not be required to
make a loan to a married Participant.

7.6.3. Administration. Loan requests shall be granted or denied solely on the
basis of this Section. There shall be no discretion to grant or deny a loan
request. Denials shall be processed under the claims procedure rules of the
Plan. Loans shall be approved (or denied) by the Committee. The Committee shall
be contacted for this purpose at the address shown in the summary plan
description. A copy of these rules, loan application forms, specimen promissory
notes and any other information that is available concerning loans shall be made
available at that address upon request. Loans under this Plan and any other plan
maintained by the Employer and all Affiliates will be considered separate loans.
Therefore, separate loan applications and promissory notes will need to be
completed for loans from this Plan or any other plan. A loan will be made upon
completion of a loan application, the execution of a promissory note and the
completing of such other forms and the furnishing of such other information as
may be required to comply with this Section. The promissory note will be a
negotiable instrument. The Trustee will not, however, sell any note. The
Committee may prescribe rules regarding the form of such application, the method
of filing such application (including telephonic, electronic or similar methods)
and the information required to be furnished in connection with such
application.

7.6.4. Loan Terms. The total amount of such loans to any Participant shall not
exceed the lesser of:

 

  (a) Fifty percent (50%) of the Vested amount of that Participant’s Total
Account, or

 

  (b) Fifty Thousand Dollars ($50,000);

provided, however, that the Fifty Thousand Dollar ($50,000) limitation shall be
reduced by the excess (if any) of: (i) the highest outstanding balance of loans
from the Plan (and all other plans of the Employer and all Affiliates) to such
Participant during the one-year period ending on the day before the new loan is
made, over (ii) the outstanding balance of all loans from the Plan (and all
other plans of the Employer and all Affiliates) to such Participant on the day
the new loan is made.

Except for any permitted suspension of payments during a leave of absence, any
such loan must be repaid at least monthly in substantially level amounts,
including principal and interest, over the term of the loan. Any such loan shall
provide that it shall be repaid within a definite period of time to be specified
by the Participant in the loan application and the promissory note. That period
shall not exceed five (5) years unless such loan is to a Participant and is used
to acquire a principal residence for the Participant and then it shall not
exceed ten (10) years.

7.6.5. Collateral. Every loan made under these rules shall be secured by that
portion of the Participant’s Total Account which does not exceed fifty percent
(50%) of the sum total of the Participant’s Vested Total Account. This dollar
amount shall be determined immediately after the origination of the loan (and
shall be reduced by the amount of any unpaid principal and interest on any
earlier loan which is similarly secured). This security interest shall exist
without regard to whether it is or is not referenced in the loan documents. The
Plan shall be permitted to realize on this collateral (as hereinafter provided)
by any means including (but not limited to) offset. No other collateral shall be
permitted or required.

 

-31-



--------------------------------------------------------------------------------

7.6.6. Loan Rules. The Committee may adopt rules for the administration of loans
that are not inconsistent with the Plan, including the following rules:

 

  (a) Loan Amount. Loans will not be made in a principal amount less than One
Thousand Dollars ($1,000).

 

  (b) Interest Rate. The interest rate on any loan shall be equal to the prime
rate (the base rate on corporate loans at large United States money center
commercial banks) as reported by Reuters or any comparable successor rate so
reported on the first business day of the calendar month in which the loan is
granted plus one percent (1%).

 

  (c) Accounting for Loan. For the purpose of determining the extent to which a
Total Account is entitled to share in income, gains or losses of the Fund under
Section 4, the same shall be deemed to be reduced by the unpaid balance of any
outstanding loans to the Participant, and the interest payments on such loans
shall be credited to the Participant’s Total Account. If a loan is made to a
person who has assets in more than one Account, such loan shall be deemed to
have been made from the Accounts pro rata (excluding any portion of the
Participant’s Pension Account and ESOP Account). Repayments of principal on
loans and payments of interest shall be apportioned among the Accounts from
which the loan was made in proportion to the amounts by which the Accounts were
initially reduced in order to make the loan. If a loan is made from an Account
which is invested in more than one Subfund authorized and established under
Section 4.1, the amount withdrawn in order to make the loan shall be charged to
each Subfund in the same proportions as the Account is invested in each Subfund.
All repayments of principal and interest shall be reinvested in the same manner
as contributions under the Participant’s investment elections in effect at the
time the repayment is received.

 

  (d) Payments. All Participants who are actively employed by the Employer shall
make payment of loans by monthly or more frequent payroll deduction. The making
of the loan shall be considered an irrevocable authorization for payroll
deduction. To the extent that the available payroll amount is not sufficient to
satisfy the payment obligation, the Participant shall make monthly payment by
personal check, cashier’s check, certified check or money order delivered to the
Trustee or to the Committee as agent for the Trustee (at the address shown in
the Plan’s summary plan description) by the due date for the payment. All
payments by Participants who are not actively employed shall be made quarterly
by personal check, cashier’s check, certified check or money order delivered to
the Trustee or to the Committee as agent for the Trustee at the address shown in
the Plan’s summary plan description by the due date for the payment.

 

  (e) Prepayments. The loan may be prepaid in whole (but not in part) at any
time.

 

  (f) Termination of Employment. The entire outstanding principal and unpaid
interest shall be due and payable on the date forty-five (45) days after the
Participant’s termination of employment with the Employer and all Affiliates.

 

  (g) Death of the Participant. The death of the Participant shall terminate the
loan. The unpaid principal and interest due and owing on the date of the
Participant’s death shall be offset against the Participant’s Total Account. No
payments shall be permitted after the Participant’s death. The tax consequences
of the offset shall be reported to the Participant’s estate and not to the
Beneficiary.

 

-32-



--------------------------------------------------------------------------------

  (h) Event of Default. Subject to subsection (i) below, nonpayment within
thirty (30) days after a payment due date and the existence of a principal
balance outstanding as of the term of the loan sixty (60) days after the due
date shall be an event of default, unless the loan’s promissory note is
distributed in kind pursuant to Section 7.5.4. If a payment is not made by
payroll deduction, then payment shall be considered made for this purpose only
when the personal check, cashier’s check, certified check or money order is
received in fact by the Trustee or the Committee as agent for the Trustee. Upon
the occurrence of an event of default, the Participant’s Vested Accounts in the
Plan given as security shall be offset by the amount of the then outstanding
balance of the loan in default at the end of the calendar quarter following the
calendar quarter in which loan payment was discontinued (including, to the
extent required under the Code, interest on the amount in default from the time
of the default until the time of the offset). In the case of a Participant who
has not had an Event of Maturity, however, this offset shall be deferred until
an Event of Maturity as to such Participant, but, in the interim, it shall not
be possible to cure the default. Such offset shall be automatic. No notice shall
be required prior to offset.

 

  (i) Suspension of Payments During Leave of Absence. If the Participant is on
an authorized leave of absence as determined by the Committee, and the
Participant’s wages during the leave are less than the amount of the loan
payment, then loan payments shall be suspended for a period of up to one
(1) year; provided, however, that the Participant’s death even while payments
are suspended shall nevertheless terminate the loan as provided in
subsection (g). Upon the Participant’s return to active employment with the
Employer or an Affiliate, the Participant’s loan shall be reamortized so that
the unpaid balance of the Participant’s loan will continue to be paid in equal
periodic installments each payroll period in amounts sufficient to retire the
entire loan indebtedness (principal and interest) by the original maturity date
of the loan. Notwithstanding the foregoing, special rules apply to Participants
on leaves of absence covered by the Uniformed Services Employment and
Reemployment Rights Act of 1994.

 

  (j) Miscellaneous. Loans will be made only as of a Valuation Date. No loan
shall be made to any Participant who has any loan which is currently in default
or any loan which was in default at any time during the preceding twelve
(12) months. No Participant shall have more than two (2) loans outstanding.

 

  (k) Fees. The loan shall be subject to any origination fees charged by the
Trustee and approved by the Committee. No loan application shall be approved
unless it is accompanied by any required origination fee.

 

  (l) Rollovers and Transfers of Loans. Pursuant to Section 9.3, the Committee
may agree to the transfer of outstanding participant loans under another
tax-qualified plan to this Plan if the transfer is in connection with a
corporate acquisition or merger by or with the Principal Sponsor or an
Affiliate. The Committee may also authorize that any employee who was formerly
employed by a business entity that was acquired by the Principal Sponsor or an
Affiliate and who receives an eligible rollover distribution which includes one
(1) or more outstanding participant loans shall be permitted to rollover such
outstanding participant loans to this Plan. The transfer or direct rollover of
an outstanding participant loan shall be permitted only if the participant loan
is not in default and the Participant agrees to continue to make loan payments
to the Trustee through payroll deductions. The transfer or direct rollover of an
outstanding participant loan shall not be considered the issuance of a new loan
or the renewal or rewriting of the original loan note. The terms of any
outstanding participant loan that is transferred or rolled over to this Plan may
differ from the loan provisions in this Section 7.6.

 

-33-



--------------------------------------------------------------------------------

7.6.7. Effect on Distributions. If any distribution is to be made after an Event
of Maturity when a loan is outstanding, the first asset distributed (after
offset to satisfy any default) shall be the unpaid promissory note.

7.6.8. Effect of Participant Bankruptcy. To the extent required by bankruptcy
laws, loans shall be subject to stay, discharge, reinstatement and other
matters.

7.6.9. ERISA Compliance — Loans Available to Parties in Interest. Loans shall be
available to Participants and Beneficiaries who are parties in interest as
defined in section 3(14) of ERISA. An Alternate Payee shall be considered a
Beneficiary for this purpose only after the domestic relations order has been
finally determined to be a qualified domestic relations order.

7.7 Required Minimum Distributions. Notwithstanding any other provisions of the
Plan,

7.7.1 A Participant’s Vested Total Account shall be distributed, or begin to be
distributed, to the Participant not later than the Participant’s required
beginning date.

7.7.2 If the Participant dies before attaining his required beginning date, the
Participant’s Vested Total Account shall be distributed to his Beneficiary by
the December 31 of the calendar year which contains the fifth (5th) anniversary
of the Participant’s death.

7.7.3 Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year distributions will be
made in accordance with Sections 7.7.4 and 7.7.5 of the Plan. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Section 401(a)(9) of the Code and the Treasury Regulations.

7.7.4. Amount of Required Minimum Distribution During Participant’s Lifetime.

 

  (a) During the Participant’s lifetime, the minimum amount that shall be
distributed for each distribution calendar year is the lesser of:

 

  (i) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

 

  (ii) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthday in the distribution calendar year.

 

  (b) Required minimum distributions shall be determined under this
Section 7.7.4 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

7.7.5. Participant Death On or After Attaining Required Beginning Date.

 

  (a) If the Participant dies on or after attaining his required beginning date
and there is a designated beneficiary, the minimum amount that shall be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
beneficiary, determined as follows:

 

-34-



--------------------------------------------------------------------------------

  (i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (ii) If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

  (iii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the designated beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

 

  (b) If the Participant dies on or after attaining his required beginning date
and there is no designated beneficiary as of September 30 of the year after the
year of the Participant’s death, the minimum amount that shall be distributed
for each calendar year after the year of the Participant’s death is the quotient
obtained by dividing the Participant’s account balance by the Participant’s
remaining life expectancy calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.

7.7.6 Temporary Waiver of 2009 Required Minimum Distributions. Notwithstanding
anything in the Plan to the contrary, pursuant to Code Section 401(a)(9)(H), a
temporary waiver of required minimum distributions shall apply for the Plan Year
ending December 31, 2009 (the “2009 Plan Year”), and accordingly the
requirements of the remainder of the subsections of this Section 7.7 shall not
apply for 2009 Plan Year subject to the following:

 

  (a) the required beginning date with respect to any individual shall be
determined without regard to this Section 7.7 for Plan Years after 2009,

 

  (b) the 5-year period described in Section 7.7.2 of the Plan shall be
determined without regard to the 2009 Plan Year,

 

  (c) a Participant or Beneficiary who would have been required to receive
required minimum distributions for 2009 but for the enactment of Code
Section 401(a)(9)(H) (“2009 RMDs”), and who would have satisfied that
requirement by receiving distributions that are (A) equal to the 2009 RMDs or
(B) one or more payments in a series of substantially equal distributions (that
include 2009 RMDs) made at least annually and expected to last for the life (or
the life expectancy) of the Member and the Member’s Beneficiary, or for a period
of at least ten years (“Extended 2009 RMDs”), will not receive those
distributions unless the Participant chooses to receive such distributions by
making a timely election (determined under the rules of the Plan Administrator).

 

  (d) the payment of 2009 RMDs and Extended 2009 RMDs shall be treated as an
eligible rollover distribution for purposes of Code Sections 401(a)(31) and
402(f) or Subsection (a) of Section 8.5 of the Plan, but only to the extent that
those amounts are paid with an additional amount that is an eligible rollover
distribution without regard to Code Section 401(a)(9)(H),

 

-35-



--------------------------------------------------------------------------------

  (e) this Section 7.7.6 shall not be construed as providing any waiver for a
required minimum distribution for 2008 (even where the Participant or
Beneficiary choose to delay receiving the required minimum distributions to
April 1, 2009), or for 2010, but shall be construed as providing for a waiver of
a required minimum distribution for 2009, even if the Participant or Beneficiary
is eligible to postpone taking the required minimum distribution to April 1,
2010.

7.7.7 For purposes of this Section 7.7 of the Plan —

 

  (a) “designated beneficiary” means the individual who is designated as the
beneficiary under Section 1.1.4 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Code and Treas. Reg. Section 1.401(a)(9)-4;

 

  (b) “distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 7.7.2 of the Plan. The required minimum
distribution for the Participant’s first distribution calendar year shall be
made on or before the Participant’s required beginning date. The required
minimum distribution for other distribution calendar years, including the
required minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, shall be made on or before
December 31 of that distribution calendar year;

 

  (c) “life expectancy” means life expectancy as computed by use of the Single
Life Table in Treas. Reg. Section 1.401(a)(9)-9;

 

  (d) “Participant’s account balance” means the account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year; and

 

  (e) “required beginning date” means the required beginning date as defined in
Section 7.1.5 and 7.1.6 of the Plan.

SECTION 8

SPENDTHRIFT PROVISIONS

No Participant or Beneficiary shall have any transmissible interest in any
Account nor shall any Participant or Beneficiary have any power to anticipate,
alienate, dispose of, pledge or encumber the same while in the possession or
control of the Trustee, nor shall any Account be subject to attachment,
garnishment, execution following

 

-36-



--------------------------------------------------------------------------------

judgment or other legal process while in the possession or control of the
Trustee, nor shall the Trustee, the Employer or the Committee recognize any
assignment thereof, either in whole or in part, except as is specifically
permitted under section 401(a)(13) of the Code or the regulations thereunder.

The power to designate Beneficiaries to receive the Vested Total Account of a
Participant in the event of death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber the Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employer, the Committee and the Trustee.

This Section shall not prevent the Employer or the Committee from exercising, in
their discretion, any of the applicable powers and options granted to them upon
the occurrence of an Event of Maturity, as such powers may be conferred upon
them by any applicable provision hereof, nor prevent the Plan from offsetting a
Participant’s Vested Total Account by the amount of the then outstanding balance
of the loan in default. This Section shall not prevent the Employer or the
Committee from observing the terms of a qualified domestic relations order.

SECTION 9

AMENDMENT AND TERMINATION

9.1. Amendment. The Principal Sponsor reserves the power to amend the Plan in
any respect and either prospectively or retroactively or both;

 

  (a) in any respect by resolution of its Board of Directors; and

 

  (b) in any respect that does not materially increase the cost of the Plan by
action of the Committee;

provided that no amendment shall be effective to reduce or divest the Total
Account of any Participant unless the same shall have been adopted with the
consent of the Secretary of Labor pursuant to the provisions of ERISA, or in
order to comply with the provisions of the Code and the regulations and rulings
thereunder affecting the tax-qualified status of the Plan and the deductibility
of Employer contributions thereto. Notwithstanding the foregoing, no amendment
shall be effective to increase the duties of the Trustee without its consent. No
oral or written statement shall be effective to amend the Plan unless it is duly
authorized by the Board of Directors or the Committee. The power to amend the
Plan may not be delegated. Notwithstanding anything in this Plan to the
contrary, the Committee may adopt rules to facilitate compliance with the
federal securities laws and all regulations and rules thereunder, including
Section 16 of the Securities Exchange Act, which rules may limit rights under
the Plan for certain Participants.

9.2. Discontinuance of Contributions and Termination of Plan. The Principal
Sponsor reserves the right to reduce, suspend or discontinue its contributions
to the Plan and to terminate the Plan herein embodied in its entirety.
Notwithstanding anything in the Plan to the contrary, if the Principal Sponsor
applies to the Internal Revenue Service for a ruling that the termination of the
Plan does not adversely affect its qualified status, then all distributions
(other than required distributions under Sections 7.1.1(b) and 7.3.1(b) of the
Plan) and the making of new loans shall be suspended upon termination of the
Plan pending the receipt of a favorable determination.

9.3. Merger or Spinoff of Plans.

9.3.1. In General. The Principal Sponsor may cause all or a part of this Plan to
be merged with all or a part of any other plan and may cause all or a part of
the assets and liabilities to be transferred from this Plan to another plan. In
the case of merger or consolidation of this Plan with, or transfer of assets and
liabilities of this

 

-37-



--------------------------------------------------------------------------------

Plan to, any other plan, each Participant shall (if such other plan were then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is not less than the benefit the Participant would have been
entitled to receive immediately before the merger, consolidation or transfer (if
this Plan had then terminated). If the Principal Sponsor agrees to a transfer of
assets and liabilities to or from another plan, the agreement under which such
transfer is concluded (or an amendment of or appendix to the Plan) shall specify
the Accounts to which the transferred amounts are to be credited.

9.3.2. Limitations. For any asset transfer to this Plan from a tax-qualified
plan which is subject to the joint and survivor annuity and pre-retirement
annuity rules of section 401(a)(11) of the Code, the optional form of benefit
requirements of section 411(d)(6)(B)(ii) of the Code or the distribution rules
of section 401(k) of the Code, the Committee shall adopt rules to comply with
section 411(d)(6)(B)(ii) of the Code. In no event shall assets be transferred
from any other plan to this Plan unless this Plan complies (or has been amended
to comply) with the optional form of benefit requirements of
section 411(d)(6)(B)(ii) of the Code (or, where applicable, the distribution
rules of section 401(k) of the Code) with respect to such transferred assets. In
no event shall assets be transferred from this Plan to any other plan unless
such other plan complies (or has been amended to comply) with the optional form
of benefit requirements of section 411(d)(6)(B)(ii) of the Internal Revenue Code
and the distribution rules of section 401(k) of the Internal Revenue Code with
respect to such transferred assets.

9.3.3. Beneficiary Designations. If assets and liabilities are transferred from
another plan to this Plan, Beneficiary designations made under that plan shall
become void with respect to deaths occurring on or after the date as of which
such transfer is made and the Beneficiary designation rules of the Plan shall
apply beginning on such date.

9.4. Adoption by Other Employers.

9.4.1. Adoption by Consent. The Principal Sponsor may consent to the adoption of
the Plan by any business entity subject to such conditions as the Principal
Sponsor may impose.

9.4.2. Procedure for Adoption. Any such adopting business entity shall initiate
its adoption of the Plan by delivery of a certified copy of the resolutions of
its board of directors (or other authorized body or individual) adopting the
Plan to the Principal Sponsor. Upon the consent by the Principal Sponsor to the
adoption by the adopting business entity, and the delivery to the Trustee of
written evidence of the Principal Sponsor’s consent, the adoption of the Plan by
the adopting business entity shall be effective as of the date specified by the
Principal Sponsor. If such adopting business entity is not a corporation, any
reference in the Plan to its board of directors shall be deemed to refer to such
entity’s governing body or other authorized individual.

9.4.3. Effect of Adoption. Upon the adoption of the Plan by an adopting business
entity as heretofore provided, the adopting business entity shall be an Employer
hereunder in all respects. Each adopting business entity, as a condition of
continued participation in the Plan, delegates to the Principal Sponsor the sole
power and authority over all Plan matters except that the board of directors of
each adopting business entity shall have the power to amend the Plan as applied
to it by establishing a successor plan to which assets and liabilities may be
transferred as provided in Section 9.3 and to terminate the Plan as applied to
it. Each reference herein to the Employer shall include the Principal Sponsor
and all adopting business entities unless the context clearly requires
otherwise.

SECTION 10

DETERMINATIONS — RULES AND REGULATIONS

10.1. Determinations. The Committee shall make such determinations as may be
required from time to time in the administration of the Plan. The Committee
shall have the sole discretion, authority and responsibility to interpret and
construe the Plan and to determine all factual and legal questions under the
Plan, including but not

 

-38-



--------------------------------------------------------------------------------

limited to the entitlement of employees, Participants and Beneficiaries and the
amounts of their respective interests. The Trustee and other interested parties
may act and rely upon all information reported to them hereunder and need not
inquire into the accuracy thereof, nor be charged with any notice to the
contrary.

10.2. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

10.3. Method of Executing Instruments.

10.3.1. Employer or Committee. Information to be supplied or written notices to
be made or consents to be given by the Principal Sponsor, the Employer or the
Committee pursuant to any provision of the Plan may be signed in the name of the
Principal Sponsor or Employer by any officer or by any employee who has been
authorized to make such certification or to give such notices or consents or by
any Committee member.

10.3.2. Trustee. Any instrument or written notice required, necessary or
advisable to be made or given by the Trustee may be signed by any Trustee, if
all Trustees serving hereunder are individuals, or by any authorized officer or
employee of the Trustee, if a corporate Trustee shall be acting hereunder as
sole Trustee.

10.4. Claims Procedure. Until modified by the Committee, the claims procedure
set forth in this Section 10.4 shall be the claims procedure for the resolution
of disputes and disposition of claims arising under the Plan. An application for
a distribution under Section 7 shall be considered as a claim for the purposes
of this Section.

10.4.1. Original Claim. Any employee, former employee, or Beneficiary of such
employee or former employee may, if the employee, former employee or Beneficiary
so desires, file with the Committee a written claim for benefits under the Plan.
Within ninety (90) days after the filing of such a claim, the Committee shall
notify the claimant in writing whether the claim is upheld or denied in whole or
in part or shall furnish the claimant a written notice describing specific
special circumstances requiring a specified amount of additional time (but not
more than one hundred eighty days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Committee
shall state in writing:

 

  (a) the specific reasons for the denial,

 

  (b) the specific references to the pertinent provisions of the Plan on which
the denial is based,

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

 

  (d) an explanation of the claims review procedure set forth in this Section.

10.4.2. Claims Review Procedure. Within sixty (60) days after receipt of notice
that the claim has been denied in whole or in part, the claimant may file with
the Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments. Within sixty (60) days after the filing of
such a request for review, the Committee shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days from the date the request for review was filed) to reach
a decision on the request for review.

 

-39-



--------------------------------------------------------------------------------

10.4.3. General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

  (b) All decisions on claims and on requests for a review of denied claims
shall be made by the Committee unless delegated as provided in Section 11.2.

 

  (c) The Committee may, in its discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

 

  (d) Claimants may be represented by a lawyer or other representative at their
own expense, but the Committee reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

  (e) The decision of the Committee on a claim and on a request for a review of
a denied claim shall be served on the claimant in writing. If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.

 

  (f) Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of the Plan and all other pertinent documents in the possession of
the Employer, the Committee and the Trustee.

10.4.4. Deadline to File Claim. To be considered timely under the Plan’s claim
and review procedure, a claim must be filed with the Committee within one
(1) year after the claimant knew or reasonably should have known of the
principal facts upon which the claim is based. If or to the extent that the
claim relates to a failure to effect a Participant’s or Beneficiary’s investment
directions, the one (1) year period shall be thirty (30) days.

10.4.5. Exhaustion of Administrative Remedies. The exhaustion of the claims and
review procedure is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes:

 

  (a) no claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under section 502
or section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and

 

  (b) in any such legal action all explicit and all implicit determinations by
the Committee (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

10.4.6. Deadline to File Legal Action. No legal action to recover Plan benefits
or to enforce or clarify rights under the Plan under section 502 or section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of:

 

-40-



--------------------------------------------------------------------------------

  (a) thirty (30) months after the claimant knew or reasonably should have known
of the principal facts on which the claim is based, or

 

  (b) six (6) months after the claimant has exhausted the claim and review
procedure.

If or to the extent that the claim relates to a failure to effect a
Participant’s or Beneficiary’s investment directions or a Participant’s election
regarding contributions, the thirty (30) month period shall be nineteen
(19) months.

10.4.7. Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of
all facts that a Participant knew or reasonably should have known shall be
imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

10.5. Information Furnished by Participants. Neither the Employer nor the
Committee nor the Trustee shall be liable or responsible for any error in the
computation of the Account of a Participant resulting from any misstatement of
fact made by the Participant, directly or indirectly, to the Employer, the
Committee or the Trustee and used by them in determining the Participant’s
Account. Neither the Employer nor the Committee nor the Trustee shall be
obligated or required to increase the Account of such Participant which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement of the Participant. However, the Account of any Participant which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate for the Participant in view of the truth. Any refund received upon
reduction of an Account so made shall be used to reduce the next succeeding
contribution of the Employer to the Plan.

SECTION 11

PLAN ADMINISTRATION

11.1. Principal Sponsor.

11.1.1. Officers. Except as hereinafter provided, functions generally assigned
to the Principal Sponsor shall be discharged by its officers or delegated and
allocated as provided herein.

11.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of the Principal Sponsor may delegate or redelegate and
allocate or reallocate to one or more persons or to a committee of persons
jointly or severally, and whether or not such persons are directors, officers or
employees, such functions assigned to the Principal Sponsor hereunder as the
Chief Executive Officer may from time to time deem advisable.

11.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors of the Principal Sponsor shall have the exclusive authority, which may
not be delegated, to act for the Principal Sponsor:

 

  (a) to terminate the Plan,

 

  (b) to consent to the adoption of the Plan by other business entities; to
establish conditions and limitations upon such adoption of the Plan by other
business entities; to designate Affiliates, and

 

  (c) to cause the Plan to be merged with another plan and to transfer assets
and liabilities between the Plan and another.

 

-41-



--------------------------------------------------------------------------------

11.2. Committee.

11.2.1. Appointment and Removal. The Committee shall consist of such members as
may be determined and appointed from time to time by the Chief Executive Officer
of the Principal Sponsor and they shall serve at the pleasure of such Chief
Executive Officer. Members of the Committee shall serve without compensation,
but their reasonable expenses shall be an expense of the administration of the
Fund and shall be paid by the Trustee from and out of the Fund except to the
extent the Employer, in its discretion, directly pays such expenses.

11.2.2. Automatic Removal. If any individual who is a member of the Committee is
a director, officer or employee when appointed as a member of the Committee,
then such individual shall be automatically removed as a member of the Committee
at the earliest time such individual ceases to be a director, officer or
employee. This removal shall occur automatically and without any requirement for
action by the Chief Executive Officer of the Principal Sponsor or any notice to
the individual so removed.

11.2.3. Authority. The Committee may elect such officers as the Committee may
decide upon. The Committee shall:

 

  (a) establish rules for the functioning of the Committee, including the times
and places for holding meetings, the notices to be given in respect of such
meetings and the number of members who shall constitute a quorum for the
transaction of business,

 

  (b) organize and delegate to such of its members as it shall select authority
to execute or authenticate rules, advisory opinions or instructions, and other
instruments adopted or authorized by the Committee; adopt such bylaws or
regulations as it deems desirable for the conduct of its affairs; appoint a
secretary, who need not be a member of the Committee, to keep its records and
otherwise assist the Committee in the performance of its duties; keep a record
of all its proceedings and acts and keep all books of account, records and other
data as may be necessary for the proper administration of the Plan; notify the
Employer and the Trustee of any action taken by the Committee and, when
required, notify any other interested person or persons,

 

  (c) determine from the records of the Employer the compensation, service
records, status and other facts regarding Participants and other employees,

 

  (d) cause to be compiled at least annually, from the records of the Committee
and the reports and accountings of the Trustee, a report or accounting of the
status of the Plan and the Accounts of the Participants, and make it available
to each Participant who shall have the right to examine that part of such report
or accounting (or a true and correct copy of such part) which sets forth the
Participant’s benefits and ratable interest in the Fund,

 

  (e) prescribe forms, procedures and methods (including telephonic, electronic
or similar methods) to be used for applications for participation, benefits,
notifications, etc., as may be required in the administration of the Plan,

 

  (f) set up such rules as are deemed necessary to carry out the terms of the
Plan,

 

  (g) resolve all questions of administration of the Plan not specifically
referred to in this Section,

 

  (h) delegate or redelegate to one or more persons, jointly or severally, and
whether or not such persons are members of the Committee or employees of the
Employer, such functions assigned to the Committee hereunder as it may from time
to time deem advisable, and

 

-42-



--------------------------------------------------------------------------------

  (i) perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of the Plan and performing the duties imposed on it.

11.2.4. Majority Decisions. If there shall at any time be three (3) or more
members of the Committee serving hereunder who are qualified to perform a
particular act, the same may be performed, on behalf of all, by a majority of
those qualified, with or without the concurrence of the minority. No person who
failed to join or concur in such act shall be held liable for the consequences
thereof, except to the extent that liability is imposed under ERISA.

11.3. Limitation on Authority.

11.3.1. Fiduciaries Generally. No action taken by any fiduciary, if authority to
take such action has been delegated or redelegated to it, shall be the
responsibility of any other fiduciary except as may be required by the
provisions of ERISA. Except to the extent imposed by ERISA, no fiduciary shall
have the duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other fiduciary by the Plan or by ERISA.

11.3.2. Trustee. The responsibilities and obligations of the Trustee shall be
strictly limited to those set forth in the Trust Agreement.

11.4. Conflict of Interest. If any officer or employee of the Employer, any
member of the board of directors of the Employer, any member of the Committee or
any Trustee to whom authority has been delegated or redelegated hereunder shall
also be a Participant, Beneficiary or Alternate Payee in the Plan, the
individual shall have no authority as such officer, employee, member or Trustee
with respect to any matter specially affecting his or her individual interest
hereunder (as distinguished from the interests of all Participants,
Beneficiaries or Alternate Payees or a broad class of Participants,
Beneficiaries and Alternate Payees), all such authority being reserved
exclusively to the other officers, employees, members or Trustees as the case
may be, to the exclusion of such Participant, Beneficiary or Alternate Payee,
and such Participant, Beneficiary or Alternate Payee shall act only in his or
her individual capacity in connection with any such matter.

11.5. Dual Capacity. Individuals, firms, corporations or partnerships identified
herein or delegated or allocated authority or responsibility hereunder may serve
in more than one fiduciary capacity.

11.6. Administrator. The Principal Sponsor shall be the administrator for
purposes of section 3(16)(A) of ERISA.

11.7. Named Fiduciaries. The Principal Sponsor shall be the named fiduciary for
the purpose of section 402(a) of ERISA.

11.8. Service of Process. In the absence of any designation to the contrary by
the Principal Sponsor, the general counsel of the Principal Sponsor is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to the Plan in any legal proceeding, including arbitration,
involving the Plan.

11.9. Administrative Expenses. The reasonable expenses of administering the Plan
shall be payable out of the Fund except to the extent that the Employer, in its
discretion, directly pays the expenses.

11.10. Indemnity. Each individual (as distinguished from corporate) trustee of
the Plan or officer, director or employee of the Employer shall, except as
prohibited by law, be indemnified and held harmless by the Employer from any and
all liabilities, costs and expenses (including legal fees), to the extent not
covered by liability insurance, arising out of any action taken by such
individual with respect to the Plan, whether imposed under ERISA or otherwise.
No such indemnification, however, shall be required or provided if such
liability arises (i) from the individual’s claim for his own benefit, or
(ii) from the proven gross negligence or the bad faith of the individual, or

 

-43-



--------------------------------------------------------------------------------

(iii) from the criminal misconduct of such individual if the individual had
reason to believe the conduct was unlawful. This indemnification shall continue
as to an individual who has ceased to be a trustee of the Plan or officer,
director or employee of the Employer and shall inure to the benefit of the
heirs, executors and administrators of such an individual.

11.11. Plan Qualification. This Plan is intended to qualify under section 401(a)
of the Code as a defined contribution profit sharing plan; provided, however,
that the Entegris Stock Subfund is intended to qualify as a stock bonus and
employee stock ownership plan under sections 401(a) of the Code, 4975(e)(7) of
the Code and 407(d)(6) of ERISA. Notwithstanding that the Entegris Stock Subfund
of the Plan is intended to qualify as an employee stock ownership plan under
section 4975(e)(7) of the Code, the Trustee shall not be permitted to borrow or
use the proceeds of any exempt loan (as defined in section 54.4975-7 of the
Treasury Regulations) for the purpose of acquiring Employer Securities.

SECTION 12

IN GENERAL

12.1. Disclaimers.

12.1.1. Effect on Employment. Neither the terms of the Plan nor the benefits
hereunder nor the continuance thereof shall be a term of the employment of any
employee, and the Employer shall not be obligated to continue the Plan. The
terms of the Plan shall not give any employee the right to be retained in the
employment of the Employer.

12.1.2. Sole Source of Benefits. Neither the Employer nor any of its officers
nor any member of its board of directors nor any member of the Committee nor the
Trustee in any way guarantee the Fund against loss or depreciation, nor do they
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant, Beneficiary, Alternate Payee or other person. Each
Participant, Beneficiary, Alternate Payee or other person entitled at any time
to payments hereunder shall look solely to the assets of the Fund for such
payments. If a Vested Total Account shall have been distributed to a former
Participant, Beneficiary, Alternate Payee or any other person entitled jointly
to the receipt thereof (or shall have been transferred to the trustee of another
tax qualified deferred compensation plan), such former Participant, Beneficiary,
Alternate Payee or other person, as the case may be, shall have no further right
or interest in the other assets of the Fund.

12.1.3. Co-Fiduciary Matters. Neither the Employer nor any of its officers nor
any member of its board of directors nor any member of the Committee shall be
under any liability or responsibility (except to the extent that liability is
imposed under ERISA) for failure to effect any of the objectives or purposes of
the Plan by reason of loss or fluctuation in the value of the Fund or for the
form, genuineness, validity, sufficiency or effect of any Fund asset at any time
held hereunder, or for the failure of any person, firm or corporation indebted
to the Fund to pay such indebtedness as and when the same shall become due or
for any delay occasioned by reason of any applicable law, order or regulation or
by reason of any restriction or provision contained in any security or other
asset held by the Fund. Except as is otherwise provided in ERISA, the Employer
and its officers, the members of its board of directors, the members of the
Committee and other fiduciaries shall not be liable for an act or omission of
another person with regard to a fiduciary responsibility that has been allocated
to or delegated in whole or in part to such other person pursuant to the terms
of this Plan or pursuant to procedures set forth in the Plan.

12.2. Reversion of Fund Prohibited. The Fund from time to time hereunder shall
at all times be a trust fund separate and apart from the assets of the Employer,
and no part thereof shall be or become available to the Employer or to creditors
of the Employer under any circumstances other than those specified in
Section 3.9 and Appendix A to the Plan. It shall be impossible for any part of
the corpus or income of the Fund to be used for, or diverted to, purposes other
than for the exclusive benefit of Participants and Beneficiaries (except as
hereinbefore provided).

 

-44-



--------------------------------------------------------------------------------

12.3. Contingent Top Heavy Plan Rules. The rules set forth in Appendix B to the
Plan (concerning additional provisions that apply if the Plan becomes top heavy)
are incorporated herein.

12.4. Continuity. The tenure and membership of any committee previously
appointed, the rules of administration adopted and the Beneficiary designations
in effect prior to the Effective Date shall, to the extent not inconsistent with
the Plan, continue in full force and effect until altered as provided herein.

 

 

-45-



--------------------------------------------------------------------------------

SCHEDULE I

CREDITING OF PRIOR SERVICE

As of August 11, 2008

All Hours of Service with the following entities and their predecessors prior to
the time such entities became Affiliates of the Principal Sponsor shall be
credited for Eligibility Service and Vesting Service purposes under this Plan in
accordance with the rules under this Plan as if such Hours of Service had been
credited with the Principal Sponsor.

 

1. Aeronex Incorporated

 

2. Extraction Systems, Inc.

 

3. Millipore Corporation

 

4. Mykrolis Corporation. Notwithstanding any provision in Section 2.2 to the
contrary, each employee who was actively employed by Mykrolis Corporation as of
August 6, 2005, shall have become a Participant as of the first payroll period
coincident with or next following August 6, 2005, with respect to discretionary
profit sharing contributions made pursuant to Section 3.4 if such employee was
then in Recognized Employment.

 

5. Poco Graphite, Inc. Notwithstanding any provision in Section 2.2 to the
contrary, for purposes of determining whether an employee has satisfied the
requirement under Section 3.5 that the employee be credited with One Thousand
(1,000) Hours of Service to receive a discretionary contribution, all service
with Poco Graphite, Inc. earned from January 1, 2008 through August 11, 2008
shall be treated as service with the Principal Sponsor (for clarification
purposes, compensation earned by employees of Poco Graphite, Inc. during the
period from January 1, 2008 through August 11, 2008 will not be included in any
discretionary contribution calculation).

 

6. Surmet Corporation. With respect to former employees of Surmet Corporation
hired by the Principal Sponsor prior to January 1, 2012, all service with Surmet
Corporation (and its predecessors) shall be credited for purposes of determining
Hours of Service under this Plan as if such Hours of Service had been with the
Principal Sponsor.

 

SI-1



--------------------------------------------------------------------------------

APPENDIX A

LIMITATION ON ANNUAL ADDITIONS

Incorporating amendments of Code §415(c) regulation (T.D. 9313, April 5, 2007).

Effective for limitation years beginning on or after July 1, 2007.

SECTION 1

INTRODUCTION

Terms defined in the Plan shall have the same meanings when used in this
Appendix. In addition, when used in this Appendix, the following terms shall
have the following meanings:

1.1. Annual Addition. Annual addition means, with respect to any Participant for
a limitation year, the sum of:

 

  (i) all employer contributions (including employer contributions of the
Participant’s earnings reductions under section 401(k), section 403(b) and
section 408(k) of the Code) allocable as of a date during such limitation year
to the Participant under all defined contribution plans;

 

  (ii) all forfeitures allocable as of a date during such limitation year to the
Participant under all defined contribution plans; and

 

  (iii) all Participant contributions made as of a date during such limitation
year to all defined contribution plans.

Notwithstanding the foregoing, if an employer contribution is made not later
than thirty (30) days after the due date, including extensions, of the
employer’s federal income tax return for the taxable year that includes the last
day of the limitation year, the employer contribution shall be considered an
annual addition for the limitation year in which the contribution is made.
However, if the employer contribution is made pursuant to a corrective amendment
that complies with the requirements of Treasury Regulations
Section 1.401(a)(4)-11(g) to correct a nondiscrimination violation (e.g.,
section 401(a)(4) or section 410(b) of the Code) that date is extended until the
fifteenth (15th) day of the tenth (10th) month following the end of the
limitation year. A contribution made to restore an erroneous forfeiture in a
prior limitation year or on behalf of a participant who was erroneously omitted
from a prior limitation year’s allocation shall be considered an annual addition
for the limitation year to which it relates. If, in a particular limitation
year, an amount is contributed with respect to a prior limitation year and such
contribution is required by reason of such employee’s rights under chapter 43 of
title 38, United States Code (USERRA), resulting from qualified military
service, as specified in section 414(u) of the Code, then such contribution is
not considered an annual addition with respect to the employee for that
limitation year in which the contribution is made, but, in accordance with
section 414(u)(1)(B) of the Code, is considered an annual addition for the
limitation year to which the contribution relates.

1.1.1. Specific Inclusions. With regard to a plan which contains a qualified
cash or deferred arrangement or matching contributions or employee
contributions, excess contributions and excess aggregate contributions (whether
or not distributed during or after the limitation year) shall be considered
annual additions in the year contributed. Excess deferrals that are not
distributed in accordance with the regulations under section 402(g) of the Code
are annual additions.

 

A-1



--------------------------------------------------------------------------------

1.1.2. Specific Exclusions. The annual addition shall not, however, include any
portion of a Participant’s rollover contributions or any additions to accounts
attributable to a plan merger or a transfer of plan assets or liabilities or any
other amounts excludable under law. Excess deferrals that are distributed in
accordance with the regulations under section 402(g) of the Code are not annual
additions. The annual addition shall not include (i) any payments made to
restore losses to a plan resulting from action that creates a reasonable risk of
liability for breach of fiduciary duty under Title I of ERISA (or, in the case
of Defined Contribution Plans not subject to ERISA, any other applicable federal
or state law), any “catch-up” contributions made pursuant to section 414(v) of
the Code, (ii) any previously forfeited amounts restored to an account in
accordance with the plan terms, and (iii) any repayments of loans.

1.1.3. ESOP Rules. In the case of an employee stock ownership plan within the
meaning of section 4975(e)(7) of the Code, annual additions shall not include
any dividends or gains on sale of employer securities held by the employee stock
ownership plan (regardless of whether such dividends or gains are (i) on
securities which are allocated to Participants’ accounts or (ii) on securities
which are not allocated to Participants’ accounts which, in the case of
dividends used to pay principal on an employee stock ownership plan loan, result
in employer securities being allocated to Participants’ accounts or, in the case
of a sale, result in sale proceeds being allocated to Participants’ accounts).
In the case of an employee stock ownership plan within the meaning of
section 4975(e)(7) of the Code under which no more than one-third (1/3rd) of the
employer contributions for a limitation year which are deductible under
section 404(a)(9) of the Code are allocated to highly compensated employees (as
defined in section 414(q) of the Code), annual additions shall not include
forfeitures of employer securities under the employee stock ownership plan if
such securities were acquired with the proceeds of an exempt loan or, if the
Employer is not an S corporation as defined in section 1361(a)(1) of the Code,
employer contributions to the employee stock ownership plan which are deductible
by the employer under section 404(a)(9)(B) of the Code and charged against the
Participant’s account (i.e., interest payments). The Committee may elect, in its
sole discretion, to calculate annual additions using the fair market value of
the Qualifying Employer Securities released from the suspense account due to an
exempt loan repayment and allocated to Participants’ Accounts for the limitation
year, if that amount is less than the amount determined in accordance with
Section 1.1(i).

1.2. Controlled Group Member. Controlled group member means the Employer and
each member of a controlled group of corporations (as defined in section 414(b)
of the Code and as modified by section 415(h) of the Code), all commonly
controlled trades or businesses (as defined in section 414(c) of the Code and as
modified by section 415(h) of the Code), affiliated service groups (as defined
in section 414(m) of the Code) of which the Employer is a part and other
organizations required to be aggregated for this purpose under section 414(o) of
the Code.

1.3. Defined Contribution Plans. Defined contribution plan shall have the
meaning assigned to that term by section 415(k)(1) of the Code. Whenever
reference is made to defined contribution plans in this Appendix, it shall
include all such plans maintained by the Employer and all controlled group
members including terminated plans, plans maintained by predecessor employers
and plans that were formerly maintained by the employer or a related employer
but shall not include any multiemployer plan (as defined in section 414(f) of
the Code).

1.4. Individual Medical Account. Individual medical account means an account, as
defined in section 415(1)(2) of the Code maintained by the Employer or a
controlled group member which provides an annual addition.

1.5. Limitation Year. Limitation year means the Plan Year.

1.6. Maximum Permissible Addition.

1.6.1. General Rule. Maximum permissible addition (a term that is relevant only
with respect to defined contribution plans) means, for any one (1) limitation
year, the lesser of

 

A-2



--------------------------------------------------------------------------------

  (a) $50,000 (for 2012), as adjusted automatically for increases in the cost of
living by the Secretary of the Treasury pursuant to section 415(d) of the Code,
or

 

  (b) 100% of the Participant’s § 415 compensation for such limitation year.

However, the dollar limit in (a) shall be prorated if all defined contribution
plans are terminated before the end of the limitation year.

1.6.2. Medical Benefits. The dollar limitation in Section 1.6.1(a), but not the
amount determined in Section 1.6.1(b), shall be reduced by the amount of
employer contributions which are allocated to a separate account established for
the purpose of providing medical benefits or life insurance benefits with
respect to a key employee (as defined in section 416 of the Code) under a
welfare benefit fund or an individual medical account.

1.7. Section 415 Compensation. Section 415 compensation (sometimes, “§ 415
compensation”) shall mean, with respect to any limitation year, the amount
determined as follows:

 

  (a) General Definition. Subject to the following rules, §415 compensation
means the total wages, salaries, fees for professional services and other
amounts received for personal services actually rendered in the course of
employment with the Employer and all controlled group members to the extent that
such amounts are includible in gross income. This shall include any amount which
would have been received and includible in gross income but for an election
under section 125(a), section 132(f)(4), section 402(e)(3), section
402(h)(1)(B), section 402(k) or section 457 of the Code. These amounts include,
but are not limited to, commissions paid to salespersons, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits and reimbursement or other expense
allowances under a nonaccountable plan as described in Treasury Regulations
Section 1.62-2(c).

 

  (b) Foreign Source Income. Amounts paid as compensation for services do not
fail to be treated as §415 compensation merely because those amounts are not
includible in gross income on account of the location of the services or merely
because those amounts are paid by an employer with respect to which all
compensation paid by such employer is excluded from gross income. Thus, for
example, the determination of whether an amount is §415 compensation shall be
made without regard to the exclusions from gross income under sections 872, 893,
894, 911, 931 and 933 of the Code.

 

  (c) Cash Basis. Section 415 compensation shall be included in the limitation
year in which paid or made available (or would have been paid but for an
election under section 125, 132(f)(4), 401(k), 403(b), 408(k), 408(p)(2)(A)(i)
or 457(b) of the Code). Amounts received pursuant to a nonqualified unfunded
deferred compensation plan are §415 compensation in the year actually received
to the extent includible in gross income.

 

  (d) Compensation Cap. Section 415 compensation for a limitation year shall not
exceed the applicable dollar limit under section 401(a)(17) of the Code for that
limitation year (e.g., $250,000 for a limitation year beginning in 2012).

 

  (e) Add-Backs. Section 415 compensation shall also include any elective
deferral as defined in section 402(g)(3) of the Code and any amount which would
have been received and includible in gross income but for an election under 125,
132(f)(4), 402(e)(3), 402(h)(1)(B), section 402(k) or section 457 of the Code.

 

  (f)

Constructively Received Income. Amounts includible in federal taxable income
under section 409A of the Code or section 457(f)(1)(A) of the Code and other
amounts constructively received in income are §415 compensation at the time that
they are so included in income.

 

A-3



--------------------------------------------------------------------------------

Section 415 compensation shall also include amounts includible in gross income
upon making the election described in section 83(b) of the Code.

 

  (g) Miscellaneous. Section 415 compensation shall also include, (i) in the
case of an employee who is an employee within the meaning of section 401(c)(1)
of the Code and regulations promulgated under section 401(c)(1) of the Code, the
employee’s earned income (as described in section 401(c)(2) of the Code and
regulations promulgated under section 401(c)(2)) of the Code, plus amounts
deferred at the election of the employee that would be includible in gross
income but for the rules of section 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)
of the Code and (ii) amounts described in section 104(a)(3), 105(a), or 105(h)
of the Code, but only to the extent that these amounts are includible in the
gross income of the employee, and (iii) amounts paid or reimbursed by the
employer for moving expenses incurred by an employee, but only to the extent
that at the time of the payment it is reasonable to believe that these amounts
are not deductible by the employee under section 217 of the Code, and (iv) the
value of a nonstatutory option (which is an option other than a statutory option
as defined in §1.421-1(b)) granted to an employee by the employer, but only to
the extent that the value of the option is includible in the gross income of the
employee for the taxable year in which it was granted.

 

  (h) Exclusions. Notwithstanding the foregoing, §415 compensation shall not
include any of the following.

 

  (i) Contributions (other than elective deferrals) to a plan of deferred
compensation to the extent the contributions are not includible in gross income
for the year the contribution is added.

 

  (ii) Amounts realized from the exercise of a nonstatutory option or when
restricted stock or other property either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture.

 

  (iii) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option.

 

  (iv) Other amounts receiving special tax benefits such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in gross income and are not salary reduction amounts described in
section 125 of the Code).

 

  (i) Post-Severance Pay. Notwithstanding the foregoing, §415 compensation shall
not include any amounts received after an employee’s severance from employment
except as follows:

 

  (i)

Regular Pay. Regular pay (e.g., regular base pay, overtime, shift differential
pay, commissions, bonuses and other similar compensation) shall be included if
(A) it is paid not later than the end of the limitation year that includes the
severance from employment date or, if later, two and one-half (2 1/2) months
after the severance from employment date, and (B) it would have been paid if
there had been no severance from employment.

 

  (ii)

Unused Leave. Payments of unused accrued bona fide sick leave, vacation or other
leave shall be included if it is paid not later than the end of the limitation
year that includes the severance from employment date or, if later, two and
one-half (2 1/2) months after severance from employment.

 

  (iii)

NQDC. Payments of nonqualified unfunded deferred compensation plan shall be
included if (A) it is received not later than the end of the limitation year
that includes the severance from employment date or, if later, two and one-half
(2 1/2) months after the severance from employment date, and (B) it would have
been paid if there had been no severance from employment.

 

A-4



--------------------------------------------------------------------------------

  (iv) Actual USERRA and Disability Pay. Payments of compensation paid to
employees performing qualified military service (e.g., “differential pay”) and
to employees who are totally and permanently disabled shall be included if the
payments do not exceed the amounts the employee would have received if
employment had continued.

 

  (v) Imputed Disability Pay. The compensation an employee would have received
for the limitation year shall be included if the following conditions are
satisfied: (A) the employee is totally and permanently disabled within the
meaning of section 22(e)(3) of the Code, and (B) either (x) the employee is not
a highly compensated employee immediately before becoming disabled or (y) the
terms of the plan provide for the continuation of contributions on behalf of all
participants who are permanently and totally disabled for a fixed or
determinable period, and (C) the plan provides that such amounts are taken into
account for the purpose of making contributions, and (D) all contributions made
with respect to such imputed compensation are nonforfeitable when made.

1.8. Welfare Benefit Fund. Welfare benefit fund means a fund as defined in
section 419(e) of the Code which provides post-retirement medical benefits
allocated to separate accounts for key employees as defined in
section 419A(d)(3).

SECTION 2

DEFINED CONTRIBUTION LIMITATION

Notwithstanding anything to the contrary contained in the Plan, there shall not
be allocated to the account of any Participant under a defined contribution plan
for any limitation year an amount which would cause the annual addition for such
Participant to exceed the maximum permissible addition. Subject to the
provisions of this Appendix, the limitations of section 415(c) of the Code (and
regulations issued pursuant thereto) are incorporated by reference in this
Appendix.

SECTION 3

SUSPENSION OF ANNUAL ADDITIONS

3.1. Temporary Suspension. If as of any date during a limitation year it is
determined that a Participant’s annual additions that would be made then under
other provisions of the Plan would exceed the maximum permissible addition as of
that date, the contributions and allocations to that Participant’s accounts
shall be made only to the extent that they can be made without causing any such
excess to occur. Therefore, the contributions and allocations to be made shall
be made in the following sequence to the extent permitted.

 

  (a) Employer Contributions – Not Matching.

 

  (i) Employer contributions to defined contribution pension plans (e.g., money
purchase pension plans including target benefit pension plans).

 

A-5



--------------------------------------------------------------------------------

  (ii) Employer fixed (non-discretionary, non-matching) contributions to defined
contribution profit sharing plans and stock bonus plans.

 

  (iii) Employer discretionary (non-matching) contributions to defined
contribution profit sharing plans and stock bonus plans.

 

  (b) Employee Matched and Employer Matching Contributions.

 

  (i) Employee non-Roth matched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

  (ii) Employee Roth matched elective deferrals (within the meaning of section
402(g)(3) of the Code) to defined contribution profit sharing plans and stock
bonus plans.

 

  (iii) Employee matched after-tax contributions to defined contribution profit
sharing plans and stock bonus plans.

 

  (iv) Employer non-discretionary fixed matching contributions to defined
contribution profit sharing and plans and stock bonus plans.

 

  (v) Employer discretionary matching contributions to defined contribution
profit sharing plans and stock bonus plans.

 

  (c) Employee Contributions – Not Matched.

 

  (i) Employee non-Roth unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

  (ii) Employee Roth unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

  (iii) Employee unmatched after-tax contributions to defined contribution
profit sharing plans and stock bonus plans.

 

  (d) Other.

 

  (i) All other contributions and allocations (but excluding forfeitures to be
reallocated).

 

  (ii) Forfeitures to be reallocated.

3.2. Tie Breaker. If a contribution or allocation that would be in two (2) or
more plans in the same priority cannot be made because of the foregoing rules,
the contribution or allocation shall be made among the plans in chronological
order as determined by the effective date of each plan (using the original
effective date of the plan) beginning with the plan that was first established.

 

A-6



--------------------------------------------------------------------------------

APPENDIX B

CONTINGENT TOP HEAVY PLAN RULES

Incorporating amendments of Code §416 enacted by §613 of the Economic Growth and
Tax Relief Reconciliation Act of 2001 (EGTRRA; P.L. 107-16; June 4, 2001)
effective for years beginning after December 31, 2001.

Notwithstanding any of the foregoing provisions of the Plan, if, after applying
the special definitions set forth in Section 1 of this Appendix, this Plan is
determined under Section 2 of this Appendix to be a top heavy plan for a Plan
Year, then the special rules set forth in Section 3 of this Appendix shall
apply. For so long as this Plan is not determined to be a top heavy plan, the
special rules in Section 3 of this Appendix shall be inapplicable to this Plan.

SECTION 1

SPECIAL DEFINITIONS

Terms defined in the Plan shall have the same meanings when used in this
Appendix. In addition, when used in this Appendix, the following terms shall
have the following meanings:

1.1. Aggregated Employers. Aggregated employers means the Employer and each
other corporation, partnership or proprietorship which is a “predecessor” to the
Employer, or is under “common control” with the Employer, or is a member of an
“affiliated service group” that includes the Employer, as those terms are
defined in section 414(b), (c), (m) or (o) of the Code.

1.2. Aggregation Group. Aggregation group means a grouping of this Plan and:

 

  (a) if any Participant in the Plan is a key employee, each other qualified
pension, profit sharing or stock bonus plan of the aggregated employers in which
a key employee is a Participant (and for this purpose, a key employee shall be
considered a Participant only during periods when he is actually accruing
benefits and not during periods when he has preserved accrued benefits
attributable to periods of participation when he was not a key employee), and

 

  (b) each other qualified pension, profit sharing or stock bonus plan of the
aggregated employers which is required to be taken into account for this Plan or
any plan described in paragraph (a) above to satisfy the qualification
requirements under section 410 or section 401(a)(4) of the Code, and

 

  (c) each other qualified pension, profit sharing or stock bonus plan of the
aggregated employers which is not included in paragraph (a) or (b) above, but
which the Employer elects to include in the aggregation group and which, when
included, would not cause the aggregation group to fail to satisfy the
qualification requirements under section 410 or section 401(a)(4) of the Code.

1.3. Compensation. Unless the context clearly requires otherwise, compensation
means the wages, tips and other compensation paid to the Participant by the
Employer and reportable in the box designated “wages, tips, other compensation”
on Treasury Form W-2 (or any comparable successor box or form) for the
applicable period but

 

B-1



--------------------------------------------------------------------------------

determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the Code). Compensation for this purpose shall include amounts contributed or
deferred by the Employer on behalf of the Participant that are not includible in
gross income under sections 125, 132(f), 402(e)(3), 402(h), 403(b), 414(h)(2)
and 457 of the Code including contributions authorized by the Participant under
a cafeteria plan or any qualified cash or deferred arrangement under
section 401(k) of the Code. For the purposes of this Appendix (excluding
Section 1.6 of this Appendix), compensation for a Plan Year shall not exceed the
annual compensation limit under section 401(a)(17) of the Code (which is
$250,000) for the Plan Year ending December 31, 2012, as adjusted under the Code
for cost-of-living increases).

1.4. Determination Date. Determination date means, for the first (1st) Plan Year
of a plan, the last day of such first (1st) Plan Year, and for each subsequent
Plan Year, the last day of the immediately preceding Plan Year.

1.5. Five Percent Owner. Five percent owner means for each aggregated employer
that is a corporation, any person who owns (or is considered to own within the
meaning of the shareholder attribution rules) more than five percent (5%) of the
value of the outstanding stock of the corporation or stock possessing more than
five percent (5%) of the total combined voting power of the corporation, and,
for each aggregated employer that is not a corporation, any person who owns more
than five percent (5%) of the capital interest or the profits interest in such
aggregated employer. For the purposes of determining ownership percentages, each
corporation, partnership and proprietorship otherwise required to be aggregated
shall be viewed as a separate entity.

1.6. Key Employee. Key employee means each Participant (whether or not then an
employee) who at any time during the Plan

Year is:

 

  (a) an officer of any aggregated employer (excluding persons who have the
title of an officer but not the authority and including persons who have the
authority of an officer but not the title) having an annual compensation from
all aggregated employers for such Plan Year in excess of one hundred sixty-five
thousand dollars ($165,000) for the Plan Year ending December 31, 2012,
(adjusted as provided in section 416(i)(1)(A) of the Code), or

 

  (b) a five percent owner, or

 

  (c) a one percent owner having an annual compensation from the aggregated
employers of more than One Hundred Fifty Thousand Dollars ($150,000);

provided, however, that no more than fifty (50) employees (or, if lesser, the
greater of three of all the aggregated employers’ employees or ten percent of
all the aggregated employers’ employees) shall be treated as officers. For the
purposes of determining ownership percentages, each corporation, partnership and
proprietorship otherwise required to be aggregated shall be viewed as a separate
entity. For the purpose of determining compensation, all compensation received
from all aggregated employers shall be taken into account. The term “key
employee” shall include the beneficiaries of a deceased key employee.

1.7. One Percent Owner. One percent owner means, for each aggregated employer
that is a corporation, any person who owns (or is considered to own within the
meaning of the shareholder attribution rules) more than one percent (1%) of the
value of the outstanding stock of the corporation or stock possessing more than
one percent (1%) of the total combined voting power of the corporation, and, for
each aggregated employer that is not a corporation, any person who owns more
than one percent (1%) of the capital or the profits interest in such aggregated
employer. For the purposes of determining ownership percentages, each
corporation, partnership and proprietorship otherwise required to be aggregated
shall be viewed as a separate entity.

1.8. Shareholder Attribution Rules. Shareholder attribution rules means the
rules of section 318 of the Code, (except that subparagraph (C) of
section 318(a)(2) of the Code shall be applied by substituting “5 percent” for
“50 percent”) or, if the Employer is not a corporation, the rules determining
ownership in such Employer which shall be set forth in regulations prescribed by
the Secretary of the Treasury.

 

B-2



--------------------------------------------------------------------------------

1.9. Top Heavy Aggregation Group. Top heavy aggregation group means any
aggregation group for which, as of the determination date, the sum of:

 

  (i) the present value of the cumulative accrued benefits for key employees
under all defined benefit plans included in such aggregation group, and

 

  (ii) the aggregate of the accounts of key employees under all defined
contribution plans included in such aggregation group,

exceed sixty percent (60%) of a similar sum determined for all employees. In
applying the foregoing, the following rules shall be observed:

 

  (a) For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of separation from service, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any other reason during the five (5) year period ending on the determination
date.

 

  (b) Any rollover contribution (or similar transfer) initiated by the employee,
made from a plan maintained by one employer to a plan maintained by another
employer and made after December 31, 1983, to a plan shall not be taken into
account with respect to the transferee plan for the purpose of determining
whether such transferee plan is a top heavy plan (or whether any aggregation
group which includes such plan is a top heavy aggregation group). Any rollover
contribution (or similar transfer) not described in the preceding sentence shall
be taken into account with respect to the transferee plan for the purpose of
determining whether such transferee plan is a top heavy plan (or whether any
aggregation group which includes such plan is a top heavy aggregation group).

 

  (c) If any individual is not a key employee with respect to a plan for any
Plan Year, but such individual was a key employee with respect to a plan for any
prior Plan Year, the cumulative accrued benefit of such employee and the account
of such employee shall not be taken into account.

 

  (d) The determination of whether a plan is a top heavy plan shall be made once
for each Plan Year of the plan as of the determination date for that Plan Year.

 

  (e)

In determining the present value of the cumulative accrued benefits of employees
under a defined benefit plan, the determination shall be made as of the
actuarial valuation date last occurring during the twelve (12) months preceding
the determination date and shall be determined on the assumption that the
employees terminated employment on the valuation date except as provided in
section 416 of the Code and the regulations thereunder for the first and second
Plan Years of a defined benefit plan. The accrued benefit of any employee (other
than a key employee) shall be determined under the method which is used for
accrual purposes for all plans of the employer or if there is no method which is
used for accrual purposes under all plans of the employer, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under
section 411(b)(1)(C) of the Code. In determining this present value, the
mortality and

 

B-3



--------------------------------------------------------------------------------

  interest assumptions shall be those which would be used by the Pension Benefit
Guaranty Corporation in valuing the defined benefit plan if it terminated on
such valuation date. The accrued benefit to be valued shall be the benefit
expressed as a single life annuity.

 

  (f) In determining the accounts of employees under a defined contribution
plan, the account values determined as of the most recent asset valuation
occurring within the twelve (12) month period ending on the determination date
shall be used. In addition, amounts required to be contributed under either the
minimum funding standards or the plan’s contribution formula shall be included
in determining the account. In the first year of the plan, contributions made or
to be made as of the determination date shall be included even if such
contributions are not required.

 

  (g) If any individual has not performed any services for any employer
maintaining the plan at any time during the one (1) year period ending on the
determination date, any accrued benefit of the individual under a defined
benefit plan and the account of the individual under a defined contribution plan
shall not be taken into account.

 

  (h) For this purpose, a terminated plan shall be treated like any other plan
and must be aggregated with other plans of the employer if it was maintained
within the last five (5) years ending on the determination date for the Plan
Year in question and would, but for the fact that it terminated, be part of the
aggregation group for such Plan Year.

1.10. Top Heavy Plan. Top heavy plan means a qualified plan under which (as of
the determination date):

 

  (i) if the plan is a defined benefit plan, the present value of the cumulative
accrued benefits for key employees exceeds sixty percent (60%) of the present
value of the cumulative accrued benefits for all employees, and

 

  (ii) if the plan is a defined contribution plan, the aggregate of the accounts
of key employees exceeds sixty percent (60%) of the aggregate of all of the
accounts of all employees.

In applying the foregoing, the following rules shall be observed:

 

  (a) Each plan of an Employer required to be included in an aggregation group
shall be a top heavy plan if such aggregation group is a top heavy aggregation
group.

 

  (b) For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of severance from employment, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any other reason during the five (5) year period ending on the determination
date.

 

  (c) Any rollover contribution (or similar transfer) initiated by the employee,
made from a plan maintained by one employer to a plan maintained by another
employer and made after December 31, 1983, to a plan shall not be taken into
account with respect to the transferee plan for the purpose of determining
whether such transferee plan is a top heavy plan (or whether any aggregation
group which includes such plan is a top heavy aggregation group). Any rollover
contribution (or similar transfer) not described in the preceding sentence shall
be taken into account with respect to the transferee plan for the purpose of
determining whether such transferee plan is a top heavy plan (or whether any
aggregation group which includes such plan is a top heavy aggregation group).

 

B-4



--------------------------------------------------------------------------------

  (d) If any individual is not a key employee with respect to a plan for any
Plan Year, but such individual was a key employee with respect to the plan for
any prior Plan Year, the cumulative accrued benefit of such employee and the
account of such employee shall not be taken into account.

 

  (e) The determination of whether a plan is a top heavy plan shall be made once
for each Plan Year of the plan as of the determination date for that Plan Year.

 

  (f) In determining the present value of the cumulative accrued benefits of
employees under a defined benefit plan, the determination shall be made as of
the actuarial valuation date last occurring during the twelve (12) months
preceding the determination date and shall be determined on the assumption that
the employees terminated employment on the valuation date except as provided in
section 416 of the Code and the regulations thereunder for the first and second
Plan Years of a defined benefit plan. The accrued benefit of any employee (other
than a key employee) shall be determined under the method which is used for
accrual purposes for all plans of the employer or if there is no method which is
used for accrual purposes under all plans of the employer, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under
section 411(b)(1)(C) of the Code. In determining this present value, the
mortality and interest assumptions shall be those which would be used by the
Pension Benefit Guaranty Corporation in valuing the defined benefit plan if it
terminated on such valuation date. The accrued benefit to be valued shall be the
benefit expressed as a single life annuity.

 

  (g) In determining the accounts of employees under a defined contribution
plan, the account values determined as of the most recent asset valuation
occurring within the twelve (12) month period ending on the determination date
shall be used. In addition, amounts required to be contributed under either the
minimum funding standards or the plan’s contribution formula shall be included
in determining the account. In the first year of the plan, contributions made or
to be made as of the determination date shall be included even if such
contributions are not required.

 

  (h) If any individual has not performed any services for any employer
maintaining the plan at any time during the one (1) year period ending on the
determination date, any accrued benefit of the individual under a defined
benefit plan and the account of the individual under a defined contribution plan
shall not be taken into account.

 

  (i) For this purpose, a terminated plan shall be treated like any other plan
and must be aggregated with other plans of the employer if it was maintained
within the last five (5) years ending on the determination date for the
Plan Year in question and would, but for the fact that it terminated, be part of
the aggregation group for such Plan Year.

 

  (j) A plan shall not be a top heavy plan if it consists solely of (i) a cash
or deferred arrangement which meets the requirements of section 401(k)(12) or
section 401(k)(13) of the Code, and (ii) matching contributions which meet the
requirements of section 401(m)(11) or section 401(m)(12) of the Code. If, but
for the preceding sentence, a plan would be treated as a top heavy plan because
it is a member of an aggregation group which is a top heavy group, contributions
under the Plan may be taken into account in determining whether any other plan
in the group meets the requirements of Section 3.3.

 

B-5



--------------------------------------------------------------------------------

SECTION 2

DETERMINATION OF TOP HEAVINESS

Once each Plan Year, as of the determination date for that Plan Year, the
administrator of this Plan shall determine if this Plan is a top heavy plan.

SECTION 3

CONTINGENT PROVISIONS

3.1. When Applicable. If this Plan is determined to be a top heavy plan for any
Plan Year, the following provisions shall apply for that Plan Year (and, to the
extent hereinafter specified, for subsequent Plan Years), notwithstanding any
provisions to the contrary in the Plan.

3.2. Vesting Requirement.

3.2.1. General Rule. During any Plan Year that the Plan is determined to be a
Top Heavy Plan, then all accounts of all Participants in a defined contribution
plan that is a top heavy plan and the accrued benefits of all Participants in a
defined benefit plan that is a top heavy plan shall be vested and nonforfeitable
in accordance with the following schedule if, and to the extent, that it is more
favorable than other provisions of the Plan:

 

If the Participant Has

Completed the Following

Years of Vesting Service:

   His
Vested
Percentage
Shall Be:  

Less than 2 years

     0 % 

2 years but less than 3 years

     20 % 

3 years but less than 4 years

     40 % 

4 years but less than 5 years

     60 % 

5 years but less than 6 years

     80 % 

6 years or more

     100 % 

3.2.2. Subsequent Year. In each subsequent Plan Year that the Plan is determined
not to be a top heavy plan, the other nonforfeitability provisions of the Plan
(and not this section) shall apply in determining the vested and nonforfeitable
rights of Participants who do not have five (5) or more years of Vesting Service
(three or more years of Vesting Service for Participants who have one or more
Hours of Service in any Plan Year beginning after December 31, 1988) as of the
beginning of such subsequent Plan Year; provided, however, that they shall not
be applied in a manner which would reduce the vested and nonforfeitable
percentage of any Participant.

3.2.3. Cancellation of Benefit Service. If this Plan is a defined benefit plan
and if the Participant’s vested percentage is determined under this Appendix and
if a Participant receives a lump sum distribution of the present value of the
vested portion of his accrued benefit, the Plan shall:

 

  (a) thereafter disregard the Participant’s service with respect to which he
received such distribution in determining his accrued benefit, and

 

B-6



--------------------------------------------------------------------------------

  (b) permit the Participant who receives a distribution of less than the
present value of his entire accrued benefit to restore this service by repaying
(after returning to employment covered under the Plan) to the trustee the amount
of such distribution together with interest at the interest rate of five percent
(5%) per annum compounded annually (or such other interest rate as is provided
by law for such repayment). If the distribution was on account of severance from
employment such repayment must be made before the earlier of,

 

  (i) five (5) years after the first date on which the Participant is
subsequently reemployed by the employer, or

 

  (ii) the close of the first period of five (5) consecutive one-year breaks in
service commencing after the distribution.

If the distribution was on account of any other reason, such repayment must be
made within five (5) years after the date of the distribution.

3.3. Defined Contribution Plan Minimum Benefit Requirement.

3.3.1. General Rule. If this Plan is a defined contribution plan, then for any
Plan Year that this Plan is determined to be a top heavy plan, the Employer
shall make a contribution for allocation to the account of each employee who is
a Participant for that Plan Year and who is not a key employee in an amount
(when combined with other Employer contributions and forfeited accounts
allocated to his account, including matching contributions as defined in
section 401(m)(4)(A) of the Code) which is at least equal to three percent
(3%) of such Participant’s compensation. (This minimum contribution amount shall
be further reduced by all other Employer contributions to this Plan or any other
defined contribution plans.) This contribution shall be made for each
Participant who has not separated from service with the Employer at the end of
the Plan Year (including for this purpose any Participant who is then on
temporary layoff or authorized leave of absence or who, during such Plan Year,
was inducted into the Armed Forces of the United States from employment with the
Employer) including, for this purpose, each employee of the Employer who would
have been a Participant if he had: (i) completed one thousand (1,000) Hours of
Service (or the equivalent) during the Plan Year, and (ii) made any mandatory
contributions to the Plan, and (iii) earned compensation in excess of the stated
amount required for participation in the Plan.

3.3.2. Special Rule. Subject to the following rules, the percentage referred to
in Section 3.3.1 of this Appendix shall not exceed the percentage at which
contributions are made (or required to be made) under this Plan for the Plan
Year for that key employee for whom that percentage is the highest for the Plan
Year.

 

  (a) The percentage referred to above shall be determined by dividing the
Employer contributions for such key employee for such Plan Year by his
compensation for such Plan Year.

 

  (b) For the purposes of this Section 3.3, all defined contribution plans
required to be included in an aggregation group shall be treated as one
(1) plan.

 

  (c) The exception contained in this Section 3.3.2 shall not apply to (be
available to) this Plan if this Plan is required to be included in an
aggregation group if including this Plan in an aggregation group enables a
defined benefit plan to satisfy the qualification requirements of section 410 or
section 401(a)(4) of the Code.

 

B-7



--------------------------------------------------------------------------------

3.4. Defined Benefit Plan Minimum Benefit Requirement.

3.4.1. General Rule. If this Plan is a defined benefit plan, then for any Plan
Year that the Plan is determined to be a top heavy plan, the accrued benefit for
each Participant who is not a key employee shall not be less than one-twelfth
(l/12th) of the applicable percentage of the Participant’s average compensation
for years in the testing period.

3.4.2. Special Rules and Definitions. In applying the general rule of
Section 3.4.1 of this Appendix, the following special rules and definitions
shall apply:

 

  (a) The term “applicable percentage” means the lesser of:

 

  (i) two percent (2%) multiplied by the number of years of service with the
Employer, or

 

  (ii) twenty percent (20%).

 

  (b) For the purpose of this Section 3.4, a Participant’s years of service with
the Employer shall be equal to the Participant’s Vesting Service except that a
year of Vesting Service shall not be taken into account if:

 

  (i) the Plan was not a top heavy plan for any Plan Year ending during such
year of Vesting Service, or

 

  (ii) such year of Vesting Service was completed in a Plan Year beginning
before January 1, 1984, or

 

  (iii) the service occurs during a Plan Year when the Plan benefits (within the
meaning of section 410(b) of the Code) no key employee or former key employee.

 

  (c) A Participant’s “testing period” shall be the period of five
(5) consecutive years during which the Participant had the greatest compensation
from the Employer; provided, however, that:

 

  (i) the years taken into account shall be properly adjusted for years not
included in a year of service, and

 

  (ii) a year shall not be taken into account if such year ends in a Plan Year
beginning before January 1, 1984, or such year begins after the close of the
last year in which the Plan was a top heavy plan.

 

  (d) An individual shall be considered a Participant for the purpose of
accruing the minimum benefit only if such individual has at least one thousand
(1,000) Hours of Service during a benefit accrual computation period (or
equivalent service determined under Department of Labor regulations).
Furthermore, such individual shall accrue a minimum benefit only for a benefit
accrual computation period in which such individual has one thousand
(1,000) Hours of Service (or equivalent service). An individual shall not fail
to accrue the minimum benefit merely because the individual: (i) was not
employed on a specified date, or (ii) was excluded from participation (or
otherwise failed to accrue a benefit) because the individual’s compensation was
less than a stated amount, or (iii) because the individual failed to make any
mandatory contributions.

 

B-8



--------------------------------------------------------------------------------

3.4.3. Accruals Preserved. In years subsequent to the last Plan Year in which
this Plan is a top heavy plan, the other benefit accrual rules of the Plan shall
be applied to determine the accrued benefit of each Participant, except that the
application of such other rules shall not serve to reduce a Participant’s
accrued benefit as determined under this Section 3.4.

3.5. Priorities Among Plans. In applying the minimum benefit provisions of this
Appendix in any Plan Year that this Plan is determined to be a top heavy plan,
the following rules shall apply:

 

  (a) If an employee participates only in this Plan, the employee shall receive
the minimum benefit applicable to this Plan.

 

  (b) If an employee participates in both a defined benefit plan and a defined
contribution plan and only one (1) of such plans is a top heavy plan for the
Plan Year, the employee shall receive the minimum benefit applicable to the plan
which is a top heavy plan.

 

  (c) If an employee participates in both a defined contribution plan and a
defined benefit plan and both are top heavy plans, then the employee, for that
Plan Year, shall receive the defined benefit plan minimum benefit unless for
that Plan Year the employee has received employer contributions and forfeitures
allocated to his account in the defined contribution plan in an amount which is
at least equal to five percent (5%) of his compensation.

 

  (d) If an employee participates in two (2) or more defined contribution plans
which are top heavy plans, then the employee, for that Plan Year, shall receive
the defined contribution plan minimum benefit in that defined contribution plan
which has the earliest original effective date.

3.6. Bargaining Units. The requirements of Section 3.2 through Section 3.5 of
this Appendix shall not apply with respect to any employee included in a unit of
employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one (1) or
more employers if there is evidence that retirement benefits are the subject of
good faith bargaining between such employee representatives and such employer or
employers.

 

 

B-9



--------------------------------------------------------------------------------

APPENDIX C

[RESERVED]

 

 

C-1



--------------------------------------------------------------------------------

APPENDIX D

401(k), 401(m) & 402(g) COMPLIANCE

Introduction. This Appendix D contains rules for complying with the
nondiscrimination provisions of sections 401(k) and 401(m) of the Code and the
limitations imposed under section 402(g) of the Code.

Priority. Determinations under this Appendix shall be made in the following
order:

 

  (1) Excess deferrals under Section 1,

 

  (2) Excess contributions under Section 2,

 

  (3) Excess aggregate contributions under Section 3.

The amount of excess contributions shall be reduced by excess deferrals
previously distributed to such Participant for the Participant’s taxable year
ending with or within such Plan Year.

SECTION 1

SECTION 402(g) COMPLIANCE

1.1. Excess Deferrals.

1.1.1. In General. A Participant may attribute to this Plan any excess deferrals
made during a taxable year of the Participant by notifying the Committee in
writing not later than the March 1 following such taxable year of the amount of
the excess deferral to be assigned to the Plan. A Participant shall be deemed to
have notified the Plan of excess deferrals to the extent the Participant has
excess deferrals for the taxable year calculated by taking into account only the
amount of Elective Contributions (both Pre-Tax Elective Contributions and Roth
Contributions) allocated to the Participant’s Retirement Savings Account and, if
applicable, Roth Account, and to any other plan of the Employer and Affiliates.
Notwithstanding any other provision of the Plan, a Participant’s excess
deferrals, plus any income and minus any loss allocable thereto, shall be
distributed to the Participant no later than the first April 15 following the
close of the Participant’s taxable year. If a Participant is eligible to make
Catch-up Contributions pursuant to Section 2 of the Plan but such Participant
does not make Catch-up Contributions or does not make the maximum allowable
Catch-up Contributions for such taxable year, then the Participant’s excess
deferrals shall first be re-characterized as Catch-up Contributions, to the
extent permitted under section 414(v) of the Code, and any remaining excess
deferrals, plus any income and minus any loss allocable thereto, shall be
distributed to the Participant no later than the first April 15 following the
close of the Participant’s taxable year.

1.1.2. Definitions. For purposes of this Appendix, excess deferrals shall mean
the amount of Elective Contributions (both Pre-Tax Elective Contributions and
Roth Contributions) allocated to the Participant’s Retirement Savings Account
and, if applicable, Roth Account, for a Participant’s taxable year and which the
Participant or the Employer, where applicable, allocates to this Plan pursuant
to the claim procedure described below.

1.1.3. Claims. The Participant’s claim shall be in writing; shall be submitted
to the Committee not later than March 1 with respect to the immediately
preceding taxable year; shall specify the amount of the Participant’s excess
deferrals for the preceding taxable year; and shall be accompanied by the
Participant’s written

 

D-1



--------------------------------------------------------------------------------

statement that if such amounts are not distributed, such excess deferrals, when
added to amounts deferred under other plans or arrangements described in
sections 401(k), 402A. 408(k), 408(p), 457, 501(c)(18) or 403(b) of the Code,
will exceed the limit imposed on the Participant by section 402(g) of the Code
for the taxable year in which the deferral occurred. If the Participant made any
Roth Contributions during the preceding taxable year, the Participant’s claim
shall also specify the extent to which, if any, the excess deferrals are
comprised of Roth Contributions. The Employer shall notify the Plan on behalf of
the Participant where the excess deferrals occur in the Plan or the combined
plans of the Employer and Affiliates. Such notification shall provide that
distribution of the excess deferrals shall be made first from the Participant’s
Retirement Savings Account, to the extent Pre-Tax Elective Contributions were
made for the taxable year, and then from the Participant’s Roth Account to the
extent Roth Contributions were made for the taxable year, unless the Participant
elects otherwise.

1.1.4. Determination of Income or Loss. The excess deferrals shall be adjusted
for income or loss for the taxable year (but not the gap period). Unless the
Committee and the recordkeeper for the Plan agree otherwise in writing, the
income or loss allocable to excess deferrals shall be determined by multiplying
the income or loss allocable to the Participant’s Elective Contributions for the
Plan Year ending within such preceding taxable year by a fraction, the numerator
of which is the excess deferrals on behalf of the Participant for such preceding
taxable year and the denominator of which is the sum of the Participant’s
account balances attributable to Elective Contributions (both Pre-Tax Elective
Contributions and Roth Contributions) on the Valuation Date coincident with or
immediately before the last day of such preceding taxable year.

1.1.5. Accounting for Excess Deferrals. Excess deferrals shall be distributed
from the Participant’s Retirement Savings Account, and, if applicable, the
Participant’s Roth Account.

1.1.6. Orphaned Matching Contributions. If excess deferrals are distributed
pursuant to this Section 1.1, applicable matching contributions under
Section 3.3 of the Plan shall be treated as forfeitures and reallocated as
provided in Section 6.2 of the Plan.

SECTION 2

SECTION 401(k) COMPLIANCE

This Plan satisfies the nondiscrimination requirements of section 401(k) of the
Code using the alternative method set forth in section 401(k)(12) of the Code.

SECTION 3

SECTION 401(m) COMPLIANCE

This Plan satisfies the nondiscrimination requirements of section 401(m) of the
Code using the alternative method set forth in section 401(m)(11) of the Code.

 

D-2



--------------------------------------------------------------------------------

APPENDIX E

DISTRIBUTION OF PENSION ACCOUNTS

SECTION 1

INTRODUCTION

If a distribution is requested from a Participant’s Pension Account, the
distribution rules of Section 7 of the Plan shall apply, as modified by this
Appendix E. Terms defined in the Plan shall have the same meaning when used in
this Appendix. In addition, when used in this Appendix, the following terms
shall have the following meanings:

1.1. Life Annuity Contract. A Life Annuity contract is an immediate annuity
contract issued as an individual policy or under a group or master contract
which provides for a monthly annuity payable to and for (i) the lifetime of an
unmarried Participant beginning as of the date of distribution, or (ii) the
lifetime of the surviving spouse of a Participant beginning as of the date of
distribution. The contract shall be a Life Annuity contract only if it is issued
on a premium basis which does not discriminate on the basis of the sex of the
Participant or the surviving spouse.

1.2. QJ&SA Contract. A QJ&SA contract is an immediate annuity contract issued as
an individual policy or under a master or group contract which provides for a
monthly annuity payable to and for the lifetime of the Participant beginning as
of the date as of which it is purchased with a survivor annuity payable monthly
after the death of the Participant to and for the lifetime of the surviving
spouse of the Participant (to whom the Participant was married on the date as of
which the first payment is due) in an amount equal to fifty percent
(50%) (unless the Participant elects an alternative seventy-five percent
(75%)) of the amount payable during the joint lives of the Participant and the
surviving spouse. The seventy-five percent (75%) QJ&SA contract shall be equal
to the value of the fifty percent (50%) QJ&SA contract. The contract shall be a
QJ&SA contract only if it is issued on a premium basis which does not
discriminate on the basis of the sex of the Participant or the surviving spouse.

SECTION 2

DISTRIBUTIONS TO PARTICIPANTS

2.1. Spousal Consent Required. If a Participant’s Vested Pension Account exceeds
Five Thousand Dollars ($5,000) at the time of distribution, the consent of such
Participant’s spouse shall be required to make distributions from the Plan in
any form other than a QJ&SA Contract.

2.2. Forms of Distribution. At the direction of the Committee (subject to
Section 2.3 of this Appendix E), the Trustee shall make distribution of the
Participant’s Vested Pension Account to the Participant in one of the following
ways as the Participant shall designate:

 

  (a) Lump Sum. Distribution of a Participant’s Vested Total Account shall be
made in a single lump sum.

 

  (b) Life Annuities. Distribution of a Participant’s Vested Total Account shall
be made in a lump sum, and with respect to a Participant’s Vested Pension
Account, by purchasing and distributing a single premium, immediate (not
deferred), fixed (not variable) annuity contract which shall be nontransferable
to anyone but the issuer, and which shall provide for benefits which are
hereinafter defined as a QJ&SA contract in the case of a married Participant, or
a Life Annuity contract in the case of an unmarried Participant.

 

E-1



--------------------------------------------------------------------------------

2.3. Presumptive Form. The selection of a form of distribution shall be subject,
however, to the following rules:

 

  (a) Required Lump Sum. If the value of the Participant’s Vested Pension
Account does not exceed Five Thousand Dollars ($5,000), the only form of
distribution available is a single lump sum. If the value of the Participant’s
Vested Total Account does not exceed One Thousand Dollars ($1,000), the
distribution shall be made in a single lump sum without an application for
distribution as provided in Section 7.1.1(a).

 

  (b) Married Participant. In the case of any distribution which is to be made:

 

  (i) when paragraph (a) above is not applicable, and

 

  (ii) to a Participant who is married on the date when such distribution is to
be made, and

 

  (iii) to a Participant who has not rejected distribution in the form of a
QJ&SA contract,

distribution shall be effected for such Participant by applying the entire
Vested Pension Account to purchase and distribute to such Participant a QJ&SA
contract. A Participant may reject distribution in the form of a QJ&SA contract
by filing with the Committee an affirmative written rejection of distribution in
that form and an election of a lump sum form of distribution not more than
ninety (90) days before the date of distribution. Such a rejection may be made
or revoked at any time and any number of times until the date of distribution. A
rejection shall not be effective unless the Participant’s spouse consents. To be
valid, the consent of the spouse must be in writing, must acknowledge the effect
of the distribution, must be witnessed by a notary public, must be given during
the ninety (90) day period before the date of distribution and must relate to
that specific distribution. The consent of the spouse must be to a lump sum form
of distribution. The Participant may elect to change the form of distribution to
the QJ&SA contract without any requirement of further spousal consent. The
consent of the spouse shall be irrevocable and shall be effective only with
respect to that spouse. Distribution shall not commence more than ninety
(90) days after nor, subject to Section 4.1 of this Appendix E, less than thirty
(30) days after the date the Participant is furnished with a written explanation
of the terms and conditions of the QJ&SA contract, the Participant’s right to
reject, and the effect of rejecting distribution in the form of the QJ&SA
contract, the requirement for the consent of the Participant’s spouse, the right
to revoke a prior rejection of distribution in the form of a QJ&SA contract, and
the right to make any number of further revocations or rejections until the date
of distribution.

 

  (c) Unmarried Participant. In the case of any distribution which is to be
made:

 

  (i) when paragraph (a) above is not applicable, and

 

  (ii) to a Participant who is not married on the date when such distribution is
to be made, and

 

  (iii) to a Participant who has not rejected distribution in the form of a Life
Annuity contract,

 

E-2



--------------------------------------------------------------------------------

distribution shall be effected for such Participant by applying the entire
Vested Pension Account to purchase and distribute to such Participant a Life
Annuity contract. A Participant may reject distribution in the form of a Life
Annuity contract by filing with the Committee an affirmative written rejection
of distribution in that form and an election of a lump sum form of distribution
permitted not more than ninety (90) days before the date of distribution. Such a
rejection may be made or revoked at any time and any number of times until the
date of distribution. Distribution shall not commence more than ninety (90) days
after nor, subject to Section 4.1 of this Appendix E, less than thirty (30) days
after the date the Participant is furnished with a written explanation of the
terms and conditions of the Life Annuity contract, the Participant’s right to
reject, and the effect of rejecting distribution in the form of the Life Annuity
contract, the right to revoke a prior rejection of distribution in the form of a
Life Annuity contract, and the right to make any number of further revocations
or rejections until the date of distribution.

SECTION 3

DISTRIBUTIONS TO BENEFICIARIES

3.1. Form of Distribution. At the direction of the Committee (subject to
Section 3.2 of this Appendix E), the Trustee shall make distribution of the
Participant’s Vested Pension Account to the Beneficiary in one the following
ways as the Beneficiary shall designate:

 

  (a) Lump Sum. Distribution of a Participant’s Vested Total Account shall be
made in a single lump sum payment.

 

  (b) Life Annuities for Surviving Spouse. If the Beneficiary is the surviving
spouse of a Participant, distribution of the Participant’s Vested Total Account
shall be made in a lump sum, and with respect to the Participant’s Vested
Pension Account, by purchasing and distributing a single premium, immediate (not
deferred), fixed (not variable), annuity contract which shall be nontransferable
to anyone but the issuer, and which shall provide for benefits which are
hereinafter defined as a Life Annuity contract.

3.2. Presumptive Form. The selection of a form of distribution shall be subject,
however, to the following rules:

 

  (a) Required Lump Sum. If the value of the Participant’s Vested Pension
Account does not exceed Five Thousand Dollars ($5,000), the only form of
distribution available is a single lump sum. If the value of the Participant’s
Vested Total Account does not exceed One Thousand Dollars ($1,000), the
distribution shall be made in a single lump sum without an application for
distribution as provided in Section 7.3.1(a) of the Plan.

 

  (b) Surviving Spouse Beneficiary. In the case of a distribution which is made:

 

  (i) when paragraph (a) above is not applicable, and

 

  (ii) to the surviving spouse of a Participant, and

 

  (iii) when such surviving spouse has not rejected distribution in the form of
a Life Annuity contract,

 

E-3



--------------------------------------------------------------------------------

distribution shall be effected for such surviving spouse by applying the entire
Vested Pension Account to purchase and distribute to such surviving spouse a
Life Annuity contract. A surviving spouse may reject distribution in the form of
a Life Annuity contract by filing with the Committee an affirmative written
rejection of distribution in that form and an election of a lump sum form of
distribution not more than ninety (90) days before the date of distribution.
Such a rejection may be made or revoked at any time and any number of times
until the date of distribution. Distribution shall not commence more than ninety
(90) days after nor, subject to Section 4.1 of this Appendix E, less than thirty
(30) days after the date the surviving spouse is furnished a written explanation
of the terms and conditions of the Life Annuity contract, the surviving spouse’s
right to reject, and the effect of a rejection of distribution in the form of
the Life Annuity contract, the right to revoke a prior rejection of distribution
in the form of a Life Annuity contract, and the right to make any number of
further revocations or rejections until the date of distribution.

SECTION 4

NOTICE REQUIREMENTS

Section 7.5.1 of the Plan is modified to read as follows for all distributions
made to a Participant or a Beneficiary from the Participant’s Vested Pension
Account:

4.1. Notices. The Committee will issue such notices as may be required under
sections 402(f), 411(a)(11), 417(a)(3) and other sections of the Code in
connection with distributions from the Plan, and no distribution will be made
unless it is consistent with such notice requirements. For all notices given in
Plan Years beginning on or after January 1, 2007, such notification shall also
include a description of the consequences of failing to defer receipt of a
distribution. Generally, distributions may not commence as of a date that is
more than ninety (90) days or less than thirty (30) days after such notices are
given to the Participant. Distribution may commence less than thirty (30) days
after the notice required under section 1.411(a)-11(c) of the income tax
regulations or the notice required under section 1.402(f)-1 of the income tax
regulations is given, provided however, that:

 

  (a) the Committee clearly informs the distributee that the distributee has a
right to a period of at least thirty (30) days after receiving such notices to
consider whether or not to elect distribution and, if applicable, to elect a
particular distribution option; and

 

  (b) the distributee, after receiving the notice, affirmatively elects a
distribution; and

 

  (c) the distributee may revoke an affirmative distribution election by
notifying the Committee of such revocation prior to the date as of which such
distribution is to be made; and

 

  (d) the date of distribution is at least seven (7) days after the date the
distributee received the notice required under section 417(a)(3) of the Code.

 

E-4



--------------------------------------------------------------------------------

SECTION 5

BENEFICIARY DESIGNATION

5.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of the
Participant’s Vested Pension Account in the event of the Participant’s death.
The Participant may change or revoke any such designation from time to time
without notice to or consent from any Beneficiary or spouse. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Committee during the Participant’s lifetime. If,
however, such designation of a Beneficiary is made before the first day of the
Plan Year in which the Participant attains age thirty-five (35) years and the
Participant dies on or after that date while married, the Beneficiary
designation with respect to the Vested Pension Account is void.

 

 

E-5



--------------------------------------------------------------------------------

APPENDIX F

DISTRIBUTION OF ESOP ACCOUNTS

SECTION 1

INTRODUCTION

If a distribution is requested from a Participant’s ESOP Account, the
distribution rules of Section 7 of the Plan shall apply, as modified by this
Appendix F. Terms defined in the Plan shall have the same meaning when used in
this Appendix.

SECTION 2

IN-SERVICE DISTRIBUTIONS

2.1. In-Service Distributions. Effective, October 15, 2005, a Participant may
receive a distribution while employed from all or a portion of such
Participant’s Vested ESOP Account. To receive such a distribution, the
Participant must apply to the Committee. In the application, the Participant
shall specify the amount to be distributed. Such distribution shall be approved
by the Committee and such distribution shall be made in a lump sum payment as
soon as administratively practicable following the approval of the application
by the Committee. The Committee may prescribe rules regarding the form of such
application, the method of filing such application (including telephonic,
electronic or similar methods) and the information required to be furnished in
connection with such application.

2.2. Spousal Consent Not Required. Spousal consent shall not be required to make
an in-service distribution to a married Participant.

2.3. Coordination with Section 4.1. If a distribution is made from an ESOP
Account which is invested in more than one (1) Subfund authorized and
established under Section 4.1, the amount distributed shall be charged to each
Subfund in the same proportions as the ESOP Account is invested in each Subfund.

SECTION 3

DISTRIBUTIONS IN KIND OR IN CASH

The Participant (or Beneficiary) may elect distribution of the Participant’s
Vested ESOP Account in one of the following ways:

 

  (a) entirely in Employer Securities (and such cash as may be necessary to
represent fractional shares of such stock),

 

  (b) Employer Securities solely for the portion of the Participant’s Vested
ESOP Account invested in the Entegris Stock Subfund and the remainder in cash
(including cash as may be necessary to represent fractional shares), or

 

  (c) entirely in cash.

 

F-1



--------------------------------------------------------------------------------

In the absence of an election to receive Employer Securities, the portion of the
Participant’s Vested ESOP Account invested in the Entegris Stock Subfund shall
be distributed in Employer Securities solely for the portion of the
Participant’s Vested ESOP Account invested in the Entegris Stock Subfund and the
remainder in cash (including cash as may be necessary to represent fractional
shares). In the case of cash distributions in lieu of shares or fractional
shares of Employer Securities, such shares or fractional shares shall be valued
as of the Valuation Date as of which distribution is made.

 

F-2